       Case 2:20-cv-01143-DLR Document 2-2 Filed 06/10/20 Page 1 of 90




                            Index to Exhibits in Support of
                            Declaration of Alexis Danneman



Exhibit                                      Description
   1       Excerpts from the Arizona 2019 Elections Procedure Manual
  2        Excerpts from the "Maricopa County Recorder's Information Systems
           Center Rejected Ballots by Precinct" for the November 4, 2008 Election
  3        Excerpts from the "Maricopa County Recorder's Information Systems
           Center Rejected Ballots by Precinct" for the November 2, 2010 Election
  4        Excerpts from the "Maricopa County Recorder's Information Systems
           Center Rejected Ballots by Precinct" for the November 6, 2012 Election
  5        Excerpts from the "Maricopa County Recorder's Information Systems
           Center Rejected Ballots by Precinct" for the November 4, 2014 Election
  6        Excerpts from the "Maricopa County Recorder's Information Systems
           Center Rejected Ballots by Precinct" for the November 8, 2016 Election
  7        Excerpts from the "Maricopa County Recorder's Information Systems
           Center Rejected Ballots by Precinct" for the November 6, 2018 Election
  8        Document produced by Pinal County
  9        Excerpts from the 2016 Election Administration and Voting Survey from the
           U.S. Election Assistance Commission
  10       Excerpts from the 2018 Election Administration and Voting Survey
  1I       ~ircicie SESecretary of State wants aii-mail voting across Arizo~ia iar 202 as
           coronavirus spreads," written by Andrew Oxford for the Arizona Republic
  12       Article "We run Elections in Arizona. An all-mail option for 2020 wouldn't
           ruin the process," written by Virginia Ross and Lisa Marra of behalf of the
           Arizona Recorders Association and the Election Officials of Arizona
  13       State of Arizona Registration Report
  14       United States Postal Service's website related to "First-Class Mail"
  15       "Frequently Asked Questions" page on the Maricopa County Recorder
           website
  16       Article "Coronavirus Puts Postal Service in Deeper Hole," written by Paul
           Ziobro and Natalie Andrews for the Wall Street Journal
  17       Article "Postal Service's financial stress might hurt its ability to handle large
           volume of mail-in ballots," written by Yelena Dzhanova for CNBC
    Case 2:20-cv-01143-DLR Document 2-2 Filed 06/10/20 Page 2 of 90




Exhibit                                 Description
  18      Letter from Senators Ron Johnson and Tammy Baldwin to the Inspector
          General of the United States Postal Service, dated April 9, 2020
  19      Excerpts from the Draft Elections Procedures Manual




                                       - 2-
Case 2:20-cv-01143-DLR Document 2-2 Filed 06/10/20 Page 3 of 90




                              •    •

                      X 1 It
Case 2:20-cv-01143-DLR Document 2-2 Filed 06/10/20 Page 4 of 90
       Case 2:20-cv-01143-DLR Document 2-2 Filed 06/10/20 Page 5 of 90


                                ARIZONA SECRETARY OFSTATE
                            2019 ELECTIONS PROCEDURES MANUAL

listed in A.R.S. S l 6-591 as a basis for the challenge.

A.R.S. ~ 16-552; A.R.S. X16-594.

       VI.   PROCESSING AND TABULATING EARLY BALLOTS

The following procedures for processing early ballots shall be followed, unless the Secretary of
State has granted a jurisdiction permission to use another method otherwise consistent with
applicable law. A jurisdiction wishing to deviate from these instructions must make a request in
writing no later than 90 days prior to the election for which the exception is requested.

        A. County Recorder Responsibilities

               1. Signature Verification

Upon receipt of the return envelope with an early ballot and completed affidavit, a County
Recorder or other officer in charge of elections shall compare the signature on the affidavit with
the voter's signature in the voter's registration record. In addition to the voter registration forth,
the County Recorder should also consult additional known signatures from other official election
documents in the voter's registration record, such as signature rosters or early ballot/PEVL request
forms, in determining whether the signature on the early ballot affidavit was made by the same
person who is registered to vote.

   •    If satisfied that the signatures were made by the same person, the County Recorder shall
        place a distinguishing mark on the unopened affidavit envelope to indicate that the
        signature is sufficient and safely keep the early ballot and affidavit(unopened in the return
        envelope) until they are transferred to the officer in charge of elections for further
        processing and tabulation.

        If not satisfied that the signatures were made by the same person the County t'~ecorder
        shall make a reasonable and meaningful attempt to contact the voter via mail, phone, text
        message, and/or email, notify the voter ofthe inconsistent signature, and allow the voter to
        correct or confirm the signature. The County Recorder shall attempt to contact the voter as
        soon as practicable using any contact information available in the voter's record and any
        other source reasonably available to the County Recorder.

Voters must be permitted to correct or confirm an inconsistent signature unti15:00 p.m. on the fifth
business day after a primary, general, or special election that includes a federal office or the third
business day after any other election. For the purposes ofdetermining the applicable signature cure
deadline: (i) the PPE is considered a federal election; and (ii) for counties that operate under a
four-day workweek, only days on which the applicable county office is open for business are
considered "business days."

If the early ballot affidavit is not signed, the County Recorder shall not count the ballot. The
County Recorder shall then make a reasonable and meaningful attempt to contact the voter via
       Case 2:20-cv-01143-DLR Document 2-2 Filed 06/10/20 Page 6 of 90


                                 ARIZONA SECRETARY OFSTATE
                             2019 ELECTIONS PROCEDURES MANUAL

mail, phone,text message,and/or email,to notify the voter the affidavit was not signed and explain
to the voter how they may cure the missing signature or cast a replacement ballot before 7:OOpm
on Election Day. The County Recorder shall attempt to contact the voter as soon as practicable
using any contact information available in the voter's record and any other source reasonably
available to the County Recorder. Neither replacement ballots nor provisional ballots can be issued
after 7:OOpm on Election Day.

All early ballots, including ballots-by-mail and those cast in-person at an on-site early voting
location, emergency voting center, or through a special election board must be signature-verified
by the County Recorder. However, because voters who cast an early ballot in-person at an on-site
early voting location, emergency voting center, or through a special election board must show
identification prior to receiving a ballot, early ballots cast in-person should generally not be
invalidated based solely on an allegedly inconsistent signature absent other evidence that the
signatures were not made by the same person. After verifying an in-person early ballot, a County
Recorder may update the signature in a voter's record by scanning the voter's affidavit signature
and uploading the signature image to the voter's record.

A.R.S. S 16-550(A); A.R.S. ~ 16-552(B).

                2. Rejected Early Ballots

If the County Recorder or other officer in charge of elections determines the ballot should be
rejected, they shall:
   •    Indicate for each ballot that the ballot has been rejected;
   •    Note on the early ballot report or audit report the voter's ID number (or other unique ID
        number) and the reason for rejection; and
   •    Set aside the unopened affidavit envelope in the designated stack.

                3. Incorrect Ballots

If it is determined that the voter was sent an incorrect ballot and there is sufficient time to mail a
new ballot and receive the correct voted ballot back from the voter, the County Recorder or other
office in charge of elections shall make reasonable efforts to contact the voter and issue a correct
ballot.

If it is too late to mail the correct ballot when the error is discovered but it is still possible to link
the ballot to the specific voter, the incorrect ballot shall be sent to the Ballot Duplication Board,
and any offices or issues the voter could have lawfully voted for shall be duplicated onto the correct
ballot.

        B. Early Ballot Board Responsibilities

The Board of Supervisors or officer in charge of elections shall appoint one or more early ballot
boards consisting of an inspector and two judges (the two judges must be from different political

                                                                                                = :~>e ~ 69
Case 2:20-cv-01143-DLR Document 2-2 Filed 06/10/20 Page 7 of 90




                              •    •

                      X 1 It
                 Case 2:20-cv-01143-DLR Document 2-2 Filed 06/10/20 Page 8 of 90


EV36Batch-V10.rpt                   MARICOPA COUNTY                                    Page:              1
Date:    11/20/2008      RECORDER'S INFORMATION SYSTEMS CENTER                         Time:   8:21 am
                           REJECTED BALLOTS BY PRECINCT /CPC

                                      Election Title: GENERAL ELECTION
                        Election Number: 1098     Election Date: 11/04/2008




  Precinct/CPC Number    Precinct/CPC Name                             Reason           Number Reiected

          0001           ACACIA                                        BAD SIGNATURE    2


                                                                       NO SIGNATURE     2


          0002           ACOMA                                         BAD SIGNATURE    1


                                                                       NO SIGNATURE     2


          0004           ADOBE                                         BAD SIGNATURE    1

                                                                       RETURNED LATE    1

                                                                       NO SIGNATURE     6


          0005           AGUA FRIA                                     RETURNED LATE    2


                                                                       NO SIGNATURE     2


          0006           AGUlI q                                       RETURNED LATE    1


          0007           AHWATUKEE                                     BAD SIGNATURE    1


                                                                       NO SIGNATURE     6


          0008           AIRE LIBRE                                    BAD SIGNATURE    5


                                                                       RETURNED LATE    1


                                                                       NO SIGNATURE     2


          0009           ALEXANDER                                     RETURNED LATE    2


          0010           ALHAMBRA                                      NO SIGNATURE     1


          0011           GAVILAN PEAK                                  NO SIGNATURE     1
                Case 2:20-cv-01143-DLR Document 2-2 Filed 06/10/20 Page 9 of 90

EV36Batch-V10.rpt                    MARICOPA COUNTY                                  Page:         130

Date:    11/20/2008       RECORDER'S INFORMATION SYSTEMS CENTER                       Time:   8:21 am
                            REJECTED BALLOTS BY PRECINCT /CPC

                                      Election Title: GENERAL ELECTION
                         Election Number: 1098          Election Date: 11/04/2008



   Precinct/CPC Number    Precinct/CPC Name                                  Reason    Number Rejected

                                Bad Signature Total:             1220
                                Returned Late Total:             1485
                                 No Signature Total:             2644
                                      Total Rejected:            5349
Case 2:20-cv-01143-DLR Document 2-2 Filed 06/10/20 Page 10 of 90




                              •     •

                      X 1 It
                    Case 2:20-cv-01143-DLR Document 2-2 Filed 06/10/20 Page 11 of 90

                                                                                               Page:              1
EV36Batch-VIO.rpt                              MARICOPA COUNTY
Date:     11/16/2010           RECORDER'S INFORMATION SYSTEMS CENTER                           Time:   6:53 am
                                 REJECTED BALLOTS BY PRECINCT /CPC

                                           Election Title: MARICOPA COUNTY

                          Election Number: 1167        Election Date: 11/02/2010




    Precinct/CPC Number    Precinct/CPC Name                                  Reason            Number Rejected

           0001            ACACIA                                             RETURNED LATE     2


                                                                               NO SIGNATURE     3


           0002            ACOMA                                              RETURNED LATE     3


                                                                               NO SIGNATURE     2


           0003            ACUNA                                               RETURNED LATE    1


                                                                               NO SIGNATURE     2


            0004           ADOBE                                               BAD SIGNATURE    3


                                                                               RETURNED LATE    3


                                                                               NO SIGNATURE     6


            0005           AGUA FRIA                                           RETURNED LATE    1


                                                                               NO SIGNATURE     4


            0006            AGUILA                                             NO SIGNATURE     1


            0007           AHWATUKEE                                           RETURNED LATE    5


                                                                               NO SIGNATURE     3


            0008            AIRE LIBRE                                         BAD SIGNATURE    1


                                                                               RETURNED LATE    4


                                                                               NO SIGNATURE     5


            0009            ALEXANDER                                          RETURNED LATE    2
                    Case 2:20-cv-01143-DLR Document 2-2 Filed 06/10/20 Page 12 of 90
                                                                                                 Page:              134
EV36Batch-V10.rpt                         MARICOPA COUNTY
Date:     ~1/16/2010           RECORDER'S INFORMATION SYSTEMS CENTER                             Time:   6:53 am
                                  REJECTED BALLOTS BY PRECINCT /CPC

                                              Election Title: MARICOPA COUNTY
                          Election Number: 1167           Election Date: 11/02/2010




    Precinct/CPC Number    PrecincUCPC Name                                      Reason           Number Rejected

                                                                                  NO SIGNATURE    2


                                  Bad Signature Total:                704
                                  Returned Late Total:               2680
                                   No Signature Total:               3352
                                        Total Rejected:              6736
Case 2:20-cv-01143-DLR Document 2-2 Filed 06/10/20 Page 13 of 90




                              •     •

                      X 1 It
                    Case 2:20-cv-01143-DLR Document 2-2 Filed 06/10/20 Page 14 of 90

EV36Batch-V10.rpt                                                                              Page:              1
                                               MARICOPA COUNTY
Date:     11/2/2012            RECORDER'S INFORMATION SYSTEMS CENTER                           Time:   10:24 am
                                 REJECTED BALLOTS BY PRECINCT /CPC

                                           Election Title: MARICOPA COUNTY

                          Election Number: 1221        Election Date: 11/06/2012




    PrecincUCPC Number     Precinct/CPC Name                                  Reason            Number Rejected

           0001            ACACIA                                             BAD SIGNATURE     1


                                                                              RETURNED LATE     8


                                                                               NO SIGNATURE     9


           0002            ACOMA                                              BAD SIGNATURE     1


                                                                               RETURNED LATE    6


                                                                               NO SIGNATURE     9


           0003            ACUNA                                              BAD SIGNATURE     2


                                                                               RETURNED LATE    2


                                                                               NO SIGNATURE     8


           0004            ADOBE                                               BAD SIGNATURE    1


                                                                               RETURNED LATE    3


                                                                               NO SIGNATURE     2


            0005           AGUA FRIA                                           RETURNED LATE    1


                                                                               NO SIGNATURE     3


            0006           AGUILA                                              NO SIGNATURE     2


            0007           AHWATUKEE                                           RETURNED LATE    2


                                                                               NO SIGNATURE     10


            0008           AIRLINE CANAL                                       BAD SIGNATURE    1
                    Case 2:20-cv-01143-DLR Document 2-2 Filed 06/10/20 Page 15 of 90
EV36Batch-V10.rpt                         MARICOPA COUNTY                                 Page:              99

vate:     1~/2~/2012           RECORDER'S INFORMATION SYSTEMS CENTER                      Time:   10:24 am
                                  REJECTED BALLOTS BY PRECINCT /CPC

                                          Election Title: MARICOPA COUNTY
                          Election Number: 1221           Election Date: 11/06/2012




    PrecincUCPC Number     PrecincdCPC Name                                      Reason    Number Rejected

                                 Bad Signature Total:                 974
                                 Returned Late Total:                2701
                                   No Signature Total:               4610
                                        Total Rejected:              g2$5
Case 2:20-cv-01143-DLR Document 2-2 Filed 06/10/20 Page 16 of 90




                              •     •

                      X 1 It
                    Case 2:20-cv-01143-DLR Document 2-2 Filed 06/10/20 Page 17 of 90

                                                                                              Page:              1
EV36Batch-V10.rpt                         MARICOPA COUNTY
Date:     11/12/204            RECORDER'S INFORMATION SYSTEMS CENTER                          Time:   5:5s pm
                                 REJECTED BALLOTS BY PRECINCT /CPC

                                           Election Title: MARICOPA COUNTY
                          Election Number: 1256       Election Date: 11/04/2014




    PrecincUCPC Number     Precinct/CPC Name                                 Reason            Number Reiected


           0001            ACACIA                                            BAD SIGNATURE     2


                                                                              RETURNED LATE    2


                                                                              NO SIGNATURE     2


           0002            ACOMA                                              RETURNED LATE    5


                                                                              NO SIGNATURE     6


           0003            ACUNA                                              BAD SIGNATURE    2


                                                                              NO SIGNATURE     6


            0004           ADOBE                                              BAD SIGNATURE    1


                                                                              RETURNED LATE    3


                                                                              NO SIGNATURE     3


            0005           AGUA FRIA                                          RETURNED LATE    1


            0007           AHWATUKEE                                          BAD SIGNATURE    1


                                                                              RETURNED LATE    8


                                                                              NO SIGNATURE     4


            0008            AIRLINE CANAL                                     BAD SIGNATURE    2


                                                                              RETURNED LATE    4


                                                                              NO SIGNATURE     5


            0009            ALAMO                                             BAD SIGNATURE     1
                    Case 2:20-cv-01143-DLR Document 2-2 Filed 06/10/20 Page 18 of 90
                                                                                                   Page:              94
EV36Batch-V10.rpt                         MARICOPA COUNTY
Date:     ~~/12/2014           RECORDER'S INFORMATION SYSTEMS CENTER                               Time:   5:5spm
                                  REJECTED BALLOTS BY PRECINCT /CPC

                                               Election Title: MARICOPA COUNTY
                          Election Number: 1256            Election Date: 11/04/2014




    PrecincUCPC Number     Precinct/CPC Name                                      Reason            Number Rejected

                                                                                   NO SIGNATURE     5


           0722            YUCCA                                                  RETURNED LATE     3


                                                                                   NO SIGNATURE     2


           0723            YUMA                                                   BAD SIGNATURE     1


                                                                                   NO SIGNATURE     2


           0724            ZUNI HILLS                                             BAD SIGNATURE     2


                                                                                   RETURNED LATE    4


                                                                                   NO SIGNATURE     7


                                  Bad Signature Total:                 729

                                  Returned Late Total:                2330
                                    No Signature Total:               3749
                                         Total Rejected:              6808
Case 2:20-cv-01143-DLR Document 2-2 Filed 06/10/20 Page 19 of 90




                              •     •

                      X 1 It
                    Case 2:20-cv-01143-DLR Document 2-2 Filed 06/10/20 Page 20 of 90


EV36Batch-V10.rpt                          MARICOPA COUNTY                                     Page:              1

Date:     11/18/2016            RECORDER'S INFORMATION SYSTEMS CENTER                          Time:   8:os pm
                                  REJECTED BALLOTS BY PRECINCT /CPC

                                            Election Title: MARICOPA COUNTY
                           Election Number: 1301        Election Date: 11/08/2016




    Precinct/CPC Number     PrecincUCPC Name                                   Reason           Number Rejected

           0001             ACACIA                                             BAD SIGNATURE    6


                                                                               RETURNED LATE    1


                                                                                NO SIGNATURE    6


           0002             ACOMA                                              BAD SIGNATURE    2


                                                                               RETURNED LATE    3


                                                                                NO SIGNATURE    1


           0003             ACUNA                                              BAD SIGNATURE    4


                                                                                NO SIGNATURE    3


           0004             ADOBE                                              RETURNED LATE    2


                                                                                NO SIGNATURE    1


           0005             AGUA FRIA                                           NO SIGNATURE    3


           0006             AGUILA                                             BAD SIGNATURE    1


                                                                               RETURNED LATE    2


           0007             AHWATUKEE                                          BAD SIGNATURE    4


                                                                               RETURNED LATE    4


                                                                                NO SIGNATURE    3


           0008             AIRLINE CANAL                                      BAD SIGNATURE    1


                                                                               RETURNED LATE    2
                    Case 2:20-cv-01143-DLR Document 2-2 Filed 06/10/20 Page 21 of 90

                                                                                                    Page:              96
EV36Batch-V10.rpt                          MARICOPA COUNTY
Date:     11/18/2016            RECORDER'S INFORMATION SYSTEMS CENTER                               Time:   8:os pm
                                   REJECTED BALLOTS BY PRECINCT /CPC

                                            Election Title: MARICOPA COUNTY
                           Election Number: 1301            Election Date: 11/08/2016




    Precinct/CPC Number     Precinct/CPC Name                                      Reason            Number Rejected


           0723             YUMA                                                    BAD SIGNATURE    1


                                                                                    NO SIGNATURE     3


           0724             ZUNI HILLS                                              BAD SIGNATURE    2


                                                                                    RETURNED LATE    4


                                   Bad Signature Total:                1456
                                   Returned Late Total:                1536
                                     No Signature Total:               2209

                                          Total Rejected:              5201
Case 2:20-cv-01143-DLR Document 2-2 Filed 06/10/20 Page 22 of 90




                              •     •

                      X 1 It
                    Case 2:20-cv-01143-DLR Document 2-2 Filed 06/10/20 Page 23 of 90

                                                                                                Page:              1
EV36Batch-VlO.rpt                          MARICOPA COUNTY
Date:     11/19/2018            RECORDER'S INFORMATION SYSTEMS CENTER                           Time:   s:ss pm
                                  REJECTED BALLOTS BY PRECINCT /CPC

                                            Election Title: MARICOPA COUNTY
                           Election Number: 1341        Election Date: 11/06/2018




    PrecincUCPC Number      PrecincUCPC Name                                   Reason            Number Reiected


           0001             ACACIA                                             BAD SIGNATURE     2


                                                                               RETURNED LATE     4


                                                                                NO SIGNATURE     6


           0002             ACOMA                                               BAD SIGNATURE    1


                                                                                RETURNED LATE    3


                                                                                NO SIGNATURE     1


           0003             ACUNA                                               RETURNED LATE    1


                                                                                NO SIGNATURE     2


            0004            ADOBE                                               RETURNED LATE    4


                                                                                NO SIGNATURE     1


            0005            ADORA                                               RETURNED LATE    6


                                                                                NO SIGNATURE     6


            0006            AGUA FRIA                                           RETURNED LATE    1


                                                                                NO SIGNATURE     1


            0008            AHWATUKEE                                           RETURNED LATE    2


                                                                                NO SIGNATURE     2


            0009            AIRLINE CANAL                                       RETURNED LATE    1


            OQ10            ALAMO                                               RETURNED LATE    6
                    Case 2:20-cv-01143-DLR Document 2-2 Filed 06/10/20 Page 24 of 90

EV36Batch-VIO.rpt                          MARICOPA COUNTY                                           Page'               78

Date:     11/19/2018            RECORDER'S INFORMATION SYSTEMS CENTER                                Time:    8:58 pm
                                   REJECTED BALLOTS BY PRECINCT /CPC

                                               Election Title: MARICOPA COUNTY
                           Election Number: 1341           Election Date: 11/06/2018




    PrecincUCPC Number      PrecincUCPC name                                      Reason               Number Rejected

           0746             YUCCA                                                 RETURNED LATE        2


                                                                                   NO SIGNATURE        2


           0747             YUMA                                                   NO SIGNATURE        1


           0748             ZUNI HILLS                                            BAD SIGNATURE        1


                                                                                   RETURNED LATE       1


                                                                                   NO SIGNATURE        5




                                                                           Bad Signature Total:      307
                                                                            No Signature Total:    1,856

                                                                            Total Rejected:        2,163



                                                                          Returned Late 'Y'otaY:   'x,535

                                                                    Total Rejected +Late:          3,698
Case 2:20-cv-01143-DLR Document 2-2 Filed 06/10/20 Page 25 of 90




                              •     •

                      X 1 It
Case 2:20-cv-01143-DLR Document 2-2 Filed 06/10/20 Page 26 of 90




                         GE2018
  returned by us post office                   0
  empty envelope                               4
  illegible                                    0
  signature different                         41
  signature missing or not voter signature   131
  Early Ballot                                 0
  incomplete                                   0
  spoiled                                     75
  late early ballot                            0
  ballot received too late                   163
  void voter request                           0
  void county request                          0
  wrong jurisdiction/election                 75
  voted twice                                  0
  ballot returned in unofficial envelope       0
  surrendered via electronic pollbook
                                             489
Case 2:20-cv-01143-DLR Document 2-2 Filed 06/10/20 Page 27 of 90




                              •     •

                      X 1 It
    Case 2:20-cv-01143-DLR Document 2-2 Filed 06/10/20 Page 28 of 90




SURVEY FINDINGS OVERVIEW




SURVEY FINDINGS
                                                             ~s                                       ~    ~,
                                                                        =°              ;^ rr                                                                                r;
                                                             '    pn         ~    ~


                        Total Voter   Total Ballots     Total                         Counted                           Rejected                 I           Other
                         Turnout      Transmitted      Ballots
                                                                        Total                     Pct.          Total         I       Pct.    I      Total        ~   Pct.
                                                      Returned
                                                                                                Returned                          Transmitted
        f\lab~ma         2,137,452         98,474       88,601               87,553                 98.82                0                  0           1,048            1.18

        Alas4ca            323,288          31,817       27,626              26,750                 96.83           876                  2.75                0           0.00
        A ri~~_~n~a      2,722,660      2,478,063     2,017,722        1,991,683                    98.71        10,769                  0.43         15,270             0.76
        ~lrk ~ris~       1,048,513          29,902       27,525              26,655                 96.84          1,614                  5.4            -744            -2.70

        California      14,610,494     12,018,267     8,511,992        8,453,683                    99.31        58,309                  0.49                0           0.00
        Colorado         2,884,199      3,411,107     2,654,993        2,631,744                    99.12         23,249                 0.68                0           0.00

        Cor~ncct icu~    1,675,955        129,480       132,012         129,480                     98.08          2,532                 1.96                0           0.00

        Del aware          448,217          15,924       14,025              13,809                 98.46               216              1.36                0           0.00

        District of        311,841          21,362       16,625              16,592                  99.8               33               0.15                0           0.00
        Columbia
       k Florida         9,613,669       3,421,930    2,679,049        2,657,064                    99.18         21,973                 0.64                12          0.00

        Geor;~l~         4,147,161         236,925      213,033         199,356                     93.58         13,677                 5.77                0           0.00
        Gu~~~~~             35,854           1,634        1,527                  1,508              98.76                19              1.16                0           0.00
        Hawai i            437,697         218,487      190,553          189,225                     99.3          1,244                 0.57                84          0.04
        Idol ~ o           710,495         207,409      201,256          200,380                    99.56               876              0.42                0           0.00
        fliinois         5,562,009         428,748      377,551          371,557                    98.41          5,994                   1.4               0           0.00
        Indac<,          2,831,540         946,408      943,924         923,455                     97.83          2,095                 0.22          18,374            1.95
        Inw              1,581,371         671,415      650,551         646,313                     99.35          4,238                 0.63                0           0.00
        Kar~~sas         1,223,491         196,910      179,557          177,701                    98.97          4,361                 2.21          -2,505            -1.40
        KentucF~.~        1,949,254         42,519       38,112              35,967                 94.37          2,145                 5.04                0           0.00
        ~ouisl~na         2,049,802         76,120       59,747              57,476                  96.2          2,271                 2.98                0           0.00
        M~irc              771,892         260,033      254,153          251,701                    99.04          2,452                 0.94                0           0.00
        Maryland          2,807,326        206,063      160,508          158,120                    98.51          2,388                 1.16                0           0.00
        Massachusetts    3,378,801         174,655      155,894          150,742                     96.7          5,152                 2.95                0           0.00
                                                                                                                                                                                          Case 2:20-cv-01143-DLR Document 2-2 Filed 06/10/20 Page 29 of 90




                                                                                                                                                                                  ~ 't
c~na
                                                                                                                                                                                   a ~t
Case 2:20-cv-01143-DLR Document 2-2 Filed 06/10/20 Page 30 of 90




                            •     •

                    X 1 It
                          Case 2:20-cv-01143-DLR Document 2-2 Filed 06/10/20 Page 31 of 90
   ^yS1STA~'Cf~..

~~~:                Styr
                       ~~`
                         X
CJ^~             •s `C



       sra3rs ur- ~"~~~




ELECTION ADMIt~II~TRATIC~N
A ND TOTING SURVEY
2018 COMPREHENSIVE REPORT
A Report to the 116t" Congress                                        ~                      ~ ~ t,
                                                                                                      i




                                                                            U.S. ELECTION
                                                                              ASSISTANCE
                                                                             COMMISSION
                                                                                                                         By-Mail Ballots Returned by Voters                                                  In-Person Early Voters
~i                                                  Total By-Mail
 i                             TotafVoter                                                                                      Counted                    Rejected                       Other                                Pct. of
           State                                        BaOots
                                Turnout                                                        Pct. of                   -                                                                                                    Total
                                                     Trensmitted             Total                               €                                                                                            Totaf
                                                                                            Transmitted                               Pct. of                      Pct. of                        Pct. of                    $allots
                                                                                                                 3     Total                          Total                      Total
                                                                                                                                     Returned                     Returned                       Returned                      Cast
                               my     ~,.~,..       a            _                                     .,n
            AlabaMa[3]          1 723 694 a                 63,379            57,832                  91 25              54,833            94.81       1368           237          1631              7_-82      _

                   Alaska           287,485                  Z9,25~7          24,425                  83.48              23,667            96.90        758           310                0           0.00      56,434            19.63

       A merican Samoa                  8,462                      51                36               70.59                    0             0.00             0       0.00           36            100.00           893          10.55

                   Arizona        2,409,906              2,672,38n         1,599,240                  71.07          1,874,577             98.70       8,567         0.45        16,096      0.85 .    44,417                     1.84
                                                                                                                                                                     M                  .>~   r     ~ _~__ ,-,                   a2-~..
               Arkansas             790 656                  17 120 ~         15 208                  88.83 ~            11 611 ~          7635        1,150          7.56        2447 '    16 09 ~   413,254                    52.27

               California       13,828,680 r            13,687,191 + 8,256,228 ~                      60.54 ~ 8,289,322                    100.04    161,660          1.95      -164,754             199 7     61,901 ~              0.45 ff

               Colorado ~         2,586,432 "            3,467,664 Y       2,449,409 ~                70.64 ~         2,430,239 r          99.22      19,170          DJS                0           0.00      89,355 ~              3.45

         Connecticut [1]       ~ 1,421,650           ~ ~ 96,559            ~ 91,602                   94.87          ~ 89,877              98.]2       1,725          1.88               0           0.00

               Delaware             366,550                  17,392            14,142                 81.31              13,436             95.01        706          4.99               0           0.00       5,525                1.51 ++

     D9strict of Columbia           231,700 ~                  12,400          9,351                   75.41              9,019             96.45       332           3.55               0           0.00      52,512            22.66
                               ~m. . ,. _ <..           . .~....,, ..~,   ,ti.    ,,.~. .            .~,.,.. ,       m...   ~ .,,                                                                                                            ~
                                                                                                                                                                                                                                            t
                   Florida       8,355,817 ~~            3,499,591         2,604,544                   74.42          2,585,374 a           99.26     30,540          117        -11,370            -0.44    2,681,708 ~         32.09

                   Georgia        3,951,876 !              281,490           242,661 ~                86.21             218,858 £           90.19      7,51?          3.10        16,291             6J1     1,893,368 :         47.91

                    Guam       ~ 37,386                 . ,~., 62a        ~~~ ~~ 367             ,~. ~ 58.81         ~~.~ ~ 298      ~~     81.20         69         18.80               0           0.00        1,042               2J9

                   Hawaii            398,657               286,317           224,492                  78.41              12,616              5.62      1,638          0.73      210,238             93.65      28,300                7.10 9
                     Idaho           612,582                 81,172            76,197                 93.87              72,872             95.63      1,188          1.56         2,137             2.30     166,195            27.13

                    Illinois      4,751,180                496,345           417,092                  84.03             429,874            103.06      9,056          2.17       -21,838             -5.24   1,078,372             22J0 u
                                                                                                                                                                                                                                         _,
                 Indiana           2 933 234                766 722      762 511                      99.45              750,339            98.40      3,413          0.45         8,759             1.15     616,016              21.00
                       „       ~,.,.   ,..~,....~       ,..,_.R .,_. ,
                                                                     ~ .,..._..,,           _,                       ~_.. , .~.,,                                                                                              -.-.__~~. ..
                Iowa [2]           1,334,279                358,659      325,098                      90 64              310,563            95.53      5,098          1.57         9,437             290        _       .,        _
                                -..~ ,.. .,_,~              .m„ .,   ~,_r, „ _a,.a          .~           .,          _Y_ .., ~.~.~   ,,,                                                     _                     ...~      ,m. .~,,,,
                    Kansas         1,070,221                191,602      172,743                      90.16              ll0,641            98JS       1,879          1.09          J_23             0.13     250,114 ~            2337 A

               Kentucky           1,619,587                  29,244            25,837                 88 35              23,971             92.78      1,756          6.80          110              0.43      64,407                3.98 F
               Louisiana          1,519,552                  65,442            13,959                  67.17             41,363             94.09      2,596          5.91 '.            0           0.00     271,191            17.85 ,;
               Maine [2]             646,083               193,558           135,763                  95.97             183,644             98-86      2,119          1.14               0           0.00       _                _          <~
               Maryland        ~ 2,335,128            ., ~ 146,208           113,702                   77.77            111,696             98.24.     .1,997         1J6                9           0.01     663,188        ,.Y1 28.40 ~.
                               .a~,     ~            _ ...,.~ .... „                                                                                                                                               .~.~
          Massachusetts           2 753 623                105,454             89,437                 84.81              84,280             94.23      5,157          5 77               0           0.00     580,091            21 07 ~
                Michigan          4,341,340              1,123,415         1,061,835                  94.SZ           1,055,822             99.43      6,013          Q57                0           0.00      98,136                2.26 ~.
              Minnesota           2,618,245                722,326           640,707                  88.70             632,868             98.78      7,479          1.17          360              0.06     340,004            12.99 ~`'
                                                                                                                                                                                                                                                 Case 2:20-cv-01143-DLR Document 2-2 Filed 06/10/20 Page 32 of 90




              Mississippi            961,025                 69,904            64,060                 91.64              17,979             28.07        482          OJS         45,599            71.18      50,727                5.28 ~
Case 2:20-cv-01143-DLR Document 2-2 Filed 06/10/20 Page 33 of 90




                            •     •

                    X 1 It
                   Case 2:20-cv-01143-DLR Document 2-2 Filed 06/10/20 Page 34 of 90




       Secretary of state wants all-mail voting across Arizona
       for 2020 as coronavirus spreads
         Andmw Ozford.Arizona Republic        Published 3:33 p.m. MT March 18, 2020




         Arizona Secretary of State Katle Hobbs (Photo: Michael Chow/The Republic)




Arizona Secretary of State Katie Hobbs asked legislators to let counties run upcoming elections entirely by mail as officials grapple with the potential
impact of the coronavirus.

Most Maricopa County voters already have chosen to get ballots by mail and school districts and cities can hold elections exclusively by mail.

But the prospect of an emergency like a public health crisis disrupting in-person balloting on Election Day during the primary in August or the general
election in November has renewed calls for all-mail voting.


         As a public service, The Arizona Republic is offering coronavirus coverage
         relating to public safety free of charge. ~u~port The Republic by subscribing
         azcentral.com.(h~t~s~//fullaccess azcentral com/newstart/specialoffer?g~
          ^~ ~-CRDIGARTICLE8~utm medium=onsite&utm source=article&utm cam~gn=DIGlTALARTlCLE&utm content=GPDIGARTIGLE%22)
                    Case 2:20-cv-01143-DLR Document 2-2 Filed 06/10/20 Page 35 of 90

"We need to prepare now for any eventuality," Hobbs wrote in a letter to legislative leaders on Wednesday as lawmakers mull quickly passing a budget
and breaking in the face of an ongoing pandemic.

"Before the Legislature adjourns, it is vital that we build more flexibility into the law —even if only on a temporary basis — to allow elections officials to
adapt to the circumstances on the ground to best protect voters' health while also preserving the ability to exercise their right to vote."

Arizona pressed ahead with the Democratic Party's presidential primary election on Tuesday but the new coronavirus raised questions about whether to
do so.

Several states canceled elections planned for the same day, including Ohio, which saw a flurry of last-minute litigation over the move.

On Friday, Maricopa County Recorder Adrian Fontes announced a last minute plan to mail ballots to every voter who had not yet received one or voted
early in person. Hobbs cautioned Fontes that the plan might only confuse voters. Moreover, she said such a plan is not currently allowed under law.
Attorney General Mark Brnovich got a restraining order to stop the plan and Fontes dropped the idea.

Hobbs noted there is already legislation introduced this session to deal with the issue.

Senate Bill 1077, sponsored by Sen. Sean Bowie, D-Phoenix, would give counties the choice of holding elections by mail if approved by the local board
of supervisors and if more than 60% of voters in the county have already signed up to receive ballots by mail.


         Decision needed soon to make change
Counties have backed proposals for years to let counties choose all-mail elections. They likely still would operate centers where voters could drop off
ballots in person or replace ruined ballots.

"if there are going to be continued health concerns with some big elections coming up, we need as many tools as should be in the tool box to deal with
that"said Jennifer Marson, executive director of the Arizona Association of Counties.

Manson warned that if counties need the option of running an election by mail, they need to know soon.

"The decision to go to an ail mail-in election is not something that can wait until two weeks before the election," she said.

                     Ge# the ,. .;                   ~ ; neuvsfetter in your ~nbmx.
                                                     :
                     The latest headlines from local and national politics.

                     Delivery: ti".on-~ri


                     Your Email



Voting rights groups have raised concerns about moving to all-mail elections, however, noting that many people living in rural areas and on reservations
do not have easy or reliable access to the mail and that translators can be key in communities using languages other than English.

"While the COVID-19 pandemic may lead to a rushed decision on this matter, without proper consideration of Native American communities, these efforts
can lead to unnecessary and increased barriers to voting," the groups Ail Voting is Local and the Arizona Advocacy Network said in a statement Tuesday.

 Hobbs said it is important to include tribes in discussions about any such moves.

But the bill has not received a hearing this session and there is bound to be plenty of opposition in the Republican-controlled Legislature.
                   Case 2:20-cv-01143-DLR Document 2-2 Filed 06/10/20 Page 36 of 90

         aG LEPER
         Goronavirus in Arizona




         --> Feds: 1 in 3 Arizona nursing homes has had a COVID-19 case (http~/www.azcentral.com/story news local arizona-
             health/2020!06/04/coronavirus-arizona-data-released-covid-19-cases-deaths-nursing-homes/5238079002/?
            ~atm source=oembed&utm medium=onsite&utm campaign=storylines&utm content=news&utm term=4894535002).

         -$ Pulling together as pandemic rages beyond a small AZ town (https://www.azcentral.com/in-
            ~1epth/news/local/arizona/2020/06105/residents-miami-arizona-pull-together-covid-19-pandemic-
            rages/5248850002/?
            utm source=oembed&utm medium=onsite&utm campaign=storylines&~tm content=news&utm term=4894535002),

         -~ Arizona coronavirus: Latest maps and county=by-county numbers (https://www.azcentral.com/in-
            depth/news/local/arizona-health/2020/03/20/arizona-coronavirus-map-county-county-look-covid-19-
            cases/2879808001/?
             utm source=oembed&utm medium=onsite&utm campaign=storylines&utm content=news&utm term=4894535002).

         ~ The Arizonans we've lost to COVID-19 (https:/Iwww.azcentral.com/in-
           depth/news/local/arizona/2020/05/20/arizona-coronavi rus-obituaries-victims-covid-1915216452002E
             utm source=oembed&utm medium=onsite&utm campaign=storylines&utm content=news&utm term=4894535002).




        GOP senator: Idea'bad public policy'
Opponents argue that voting by mail is an option but should not be the default means of voting.


"Sending ballots to people who have not requested to receive their ballot by mail is bad public policy," Sen. Michelle Ugenti-Rita, R-Scottsdale, said on
Twitter as the Arizona Association of Counties renewed calls for expanding mail voting.


Moreover, Republicans who support adjourning quickly in the face of the coronavirus pandemic say they would prefer to take on what they view as non-
controversial legislation that must be passed now.


"I think there's a lot of appetite on the other side to take advantage of a crisis and do things they've been trying to get done for a very long time," Rep. T.J.
Shope, R-Coolidge, said when asked about a series of policies Democratic lawmakers have proposed as a way of addressing the current health crisis.


The House and Senate set to work on a basic $11.8 billion budget on Wednesday.


"It is my plan that after we get done with these bills that we vacate this building," said Speaker Rusty Bowers, R-Mesa.


Contact Andrew Oxford at andrew.oxford@arizonarepublic.com or on Twitter at @andrewbonford.
                  Case 2:20-cv-01143-DLR Document 2-2 Filed 06/10/20 Page 37 of 90


       Remer~5~fi~g ~~v1C~-'1~ ~i~fir~s
       Fayiriy tri[ute iu ~tiztsriarrs lerst trs ttie fraridernic



       ► PORTRAITS: The deceased leave behind
       friends, families and futures




              1
                         _(h~gc: //www_azcentraLwm/in-



        ¢guth/news/IocaUarizona/2020/OS/20/arizona-coronavirus-obituaries-
         victims-covid-19/5216452002/1.


        Remembered
        'F~ayirrg tribute tt~ ~ti~tta ~ietirtjs ~sf ~UGiLf-19


       PORTRAITS: The deceased leave behind friends, families and futures




        CONTACT US: Have you lost a loved one to COVID-19?




Read or Share this story: https://www.azcentral.com/story/news/politics/arizonal2020/03/18/arizona-secretary-state-wants-all-mail-elections-august-
november-katie-hobbs/2869153001/
Case 2:20-cv-01143-DLR Document 2-2 Filed 06/10/20 Page 38 of 90




                            •     •

                    X 1 It
                     Case 2:20-cv-01143-DLR Document 2-2 Filed 06/10/20 Page 39 of 90




         OPINION


         We run elections in Arizona. An all-mail option for 2020
         wouldn't ruin the process
           Virginia Ross and Lisa Marra,opinion contributors       Published 6:00 a.m. MT Apri18, 2020 ~ Updated 926 a.m. MT Apri18,2020



         Opinion: We represent elections officials in a1115 Arizona counties. And we'd like to set the record straighf on
         the impact ofall-mail elections.




                                              -,,
                                                       s~'~           ~~~;

                     w
                                                      `iQ      i
                                                        3




           Eliza Luna, a ballot designer with the Maricopa County Electlona Department, counts early ballots for the Arizona Presidential Preference Election at the Maricopa County
           Tabulation and Election Center In Phoenix on March 16,2020.(Photo: David Wallace/The Republic)




On April 2, an opinion piece by Rep. Shawnna Bolick ("All-mail voting w ul nly~mpromise the integrity of elections (/~ry/~c inion/
edl2020/04/02/all-mail-balloting-would-only-compromise-integr~-arizona-elections/5105762002/)") included inaccurate and often misleading information
about ballot-by-mail elections.

                                        t~ 2RS~3^^^y :ha::h6 '~~t ~f th8 ~Ie~+IC!!s ir. 202 are acCL!2?p, SBCLrc gnu gg{o fir y~tgrg, g~t~C~pati~g the
1S 8I@CiiO~ aPOiOSSiOfia{S, 'vie ePc ~roPii~^i'~ted
i
COVID-19 pandemic could continue requirements around social distancing for the remainder of the year.

On behalf of the Arizona Recorders Association and the Election Officials of Arizona, we believe it is crucial that the Legislature extend our ability to hold
ballot-by-mail elections for state and federal elections, a practice already authorized for jurisdictional elections. It is the best way to ensure Arizona voters
a~g cafo rii irinn Chic nanrlPmic anal haves tha cc~rtainty of tha cnntini pity of our democracy.


~i~la                                                                           ~ted pandemic.
                                                                                                                                                                                 0
                    Case 2:20-cv-01143-DLR Document 2-2 Filed 06/10/20 Page 40 of 90

        We'd still have in-person voting options
Ballot-by-mail elections are not just conducted through the mail. There are still in-person voting options that vary by county but include ballot replacement
sites that open 27 days before and through Election Day. These sites ensure a ballot can get to qualified voters who experience any issues with the mail.

Ballot return sites and drop boxes provide voters with the option of delivering their ballots directly to election officials.


          Looking for the other side of the story? Subscribe today
         (hit ns://cm.azcentral.com/snecialoffer?gp~
          a^rrce—CPNEWSButm medium=onsite8utm source=TAGLINEB~utm camq~gn=NEWSROOMButm content=OPINION).
          for access to even more opinions.


Mailing ballots to voters is less complicated and less expensive compared to the massive logistical undertaking of finding, staging, equipping, testing,
sanitizing and maintaining hundreds of voting locations across the state. Doing so is comparable to opening a new business overnight, and the staffing
alone takes the equivalent of a small army.

Even if every voter signs up for the permanent early voting list, without a change in the law to make these elections all-mail elections, our counties would
still have to open Election Day voting locations. And mailing a ballot to every registered voter is a very secure and straightforward process.


        Provisional ballots would be reduced
Every single ballot is tracked and audited before and after every election, stored in a secured area and signature verified prior to being counted. Since
more than 80% of Arizona's voters already choose to vote by mail, mailing ballots to the remaining 20% of voters would not require much additional staff,
equipment or training.

That number stands in contrast to the Pew Research Center poll cited in Bolick's opinion piece that suggested 65% of voters oppose conducting all
elections by mail (htt~s://www.peo g~I -~g/2018/10/29/views-of-election-policy_~roposals/).
                                         re                                                      We rely on what our communities tell us.


In-person, Election Day voting does not speed up ballot tabulation. The number of provisional ballots and conditional provisional ballots, which can take
days to process and can require additional voter outreach, are reduced in ballot-by-mail elections.

MONTINI: Arizona officials craft a to-hell-with-lawmakers ail-mail voting_plan (/st~ry/~c pinion/op-ed/ej-montini/2020/03/26/all-mail-election-arizona-officials-
ga-around-lawmakers/2914169001 /),


                     Get the                                           n~wrsletter in your inbox.
                     Our best and latest in commentary in daily digest form.

                     Delivery: Mon-Fri


                     YOUf" EfYt~(~




A recent law also allows counties to begin tabulating ballots two weeks before Election Day. Typically, the results that are posted at 8 p.m. on election
night are early ballots that have been tabulated.

Additionally, all ballots, whether received at a voting location or in the mail, are printed on a specific kind of paper, so there is no impact there. Although,
for counties that must pre-print ballots for Election Day voters, there are often millions of unused ballots that must be shredded — a huge waste of
resources.


        ~h~ rv~~~t compelling r~a~~r~ :~ safe#y
The most compelling reason to pursue the ballot-by-mail option this year is it is the safest option for voters, election workers and voting sites. It provides a
way for people to participate in their democracy while implementing the COVID-19 prevention recommendations.

It a'~^ ^•^.^~'~~ ~'~^'~^^ ^"^"'`~ '^'^cam +"" ~`''"
                                                 '   .•,'..`^ `'~'" ""'+"ct the health of their employees and volunteers. This is about people, not politics, and
We                                                                       stature to allow us to conduct accurate, secure and safe ballot-by-mail elections this
yes
                    Case 2:20-cv-01143-DLR Document 2-2 Filed 06/10/20 Page 41 of 90

          aG LEPER
          Top opinions headlines
                          t ~t~:
      ~                   ~ ~~ ti,C:
                                          ~'           ~~.~
                                                           '~~~„
                                                                                        '; ~'
                                                                                        ~;
                                                        ~_.




          -> We don't need active duty troops to battle Americans
            (https://www.usatoday.com/storyLpinion todaysdebate/2020/06/03/george-floyd-protests-dont-deploy-active-
            duty-troo ps-editorials-debates/31358870011?
            ~tm source=oembed&utm medium=onsite&utm campaign=storylines&utm content=news&utm term=3153569002),

          -~ Republicans think China can be a political weapon. That won't work (https•//www.azcentral.com/storyLpinion op-
             ed/robertrobb/2020/06/05/china-republican-wedge-issue-after-election-need-better-plan/3146609001/?
            utm source=oembed&utm medium=onsite&utm campaign=storylines&utm content=news&utm term=3153569002)

          -b Arizona needs 4,000 COVID-19 contact tracers. Here's how to get them
             (https•//www.azcentral.com/storyLpinion op-ed/2020/06/05/arizona-needs-coronavirus-contact-tracers-how-
             we-get-theml5286790002/?
             utm source=oembed&utm medium=onsite&utm campaign=storylines&utm content=news&utm term=3153569002).




Virginia Ross is the Pinal County recorder and president of the firizona Recortfers Association. Lisa tvi. A9arra is the Cochise County eiectians director
and president ofthe Elections Officials ofArizona. Both are membership organizations made up of election directors and county recorders from all 15
Arizona counties.


Read or Share this story: https://www.azcentral.com/story/opinion/op-ed/2020/04/08/arizona-aii-mail-election-2020-wouldnt-ruin-its-
i nteg rity/2957970001/
Case 2:20-cv-01143-DLR Document 2-2 Filed 06/10/20 Page 42 of 90




                            •     •

                    X 1 It
                 Case 2:20-cv-01143-DLR Document 2-2 Filed 06/10/20 Page 43 of 90
                                         STATE OF ARIZONA REGISTRATION REPORT                         Page: 1
                                                2020 April Voter Registration -April 01, 2020
                                            Compiled and Issued by the Arizona Secretary of State
Active
County     Precincts   Date/Period   Democratic   Libertarian   Republican      Other         Total

Apache           44    JAN 2020         28,734           161        9,589      12,735       51,219
                 44    PPE 2020         28,776           164        9,728      12,617       51,285
                 44    APR 2020         27,632           164        9,335      11,872       49,003

Cochise          49    JAN 2020         19,771           574       29,507      24,868       74,720
                 49    PPE 2020         20,356           572       29,906      24,830       75,664
                 49    APR 2020         20,646           574       30,273      24,800       76,293

Coconino         71    JAN 2020         35,787           834       22,230      28,094       86,945
                 71    PPE 2020         35,901           760       21,673      25,916       84,250
                 71    APR 2020         35,881           722       21,293      24,493       82,389

Gila             39    JAN 2020          8,664           178       13,744       8,238       30,824
                 39    PPE 2020          8,845           184       14,068       8,243       31,340
                 39    APR 2020          8,890           187       14,305       8,290       31,672

Graham           22    JAN 2020          5,268            98        8,999       4,771       19,136
                 22    PPE 2020          5,082           102        9,151       4,799       19,134
                 22    APR 2020          5,078            97        9,258       4,808       19,241

Greenlee          8    JAN 2020           1,805           39         1,538      1,353         4,735
                  8    PPE 2020           1,756           37         1,564      1,354         4,711
                  8    APR 2020           1,758           37         1,609      1,362         4,766

La Paz           11    JAN 2020          2,290            44        4,344       3,769        10,447
                 11    PPE 2020          2,282            47        4,423       3,770        10,522
                 11    APR 2020          2,322            50        4,560       3,731        10,663

Maricopa        743    JAN 2020        724,099       21,847       840,167     811,984    2,398,097
                743    PPE 2020        737,926       21,008       828,222     776,833    2,363,989
                743    APR 2020        749,918       21,016       835,561     774,500    2,380,995

Mohave           24    JAN 2020         20,427           721       60,951      42,442      124,541
                 24    PPE 2020         20,872           732       62,665      42,629      126,898
                 24    APR 2020         20,986           746       63,696      42,549      127,977

Navajo           14    JAN 2020         25,077           381       22,408      17,918       65,784
                 14    PPE 2020         25,215           386       22,776      17,945       66,322
                 14    APR 2020         25,365           384       23,059      17,954       66,762

Pima            249    JAN 2020        223,115         4,361      168,990     177,142      573,608
                249    PPE 2020        237,568         4,340      170,984     173,304      586,196
                249    APR 2020        238,385         4,238      169,806     168,597      581,026

Pinal           102    JAN 2020         58,329         1,624        79,631     79,429      219,013
                102    PPE 2020         60,034         1,649        81,249     79,030      221,962
                102    APR 2020         61,557         1,672        82,575     78,886      224,690

Santa            24    JAN 2020          13,429          132         4,495      8,676       26,732
Cruz             24    PPE 2020          13,552          130         4,521      8,513       26,716
                 24    APR 2020          13,726          129         4,540      8,476       26,871

Yavapai          45    JAN 2020          30,245        1,081        69,499     45,467      146,292
                 45    PPE 2020          31,856        1,130        70,989     44,763      148,738
                 45    APR 2020          32,874        1,140        72,100     44,489      150,603

Yuma             44    JAN 2020          31,705          602        27,843     34,406       94,556
                 44    PPE 2020          31,914          599        28,374     34,394       95,281
                 44    APR 2020          32,224          596        28,917     34,572       96,309

Totals:        1,489   JAN 2020       1,228,745       32,677     1,363,935   1,301,292    3,926,649
               1,489   PPE 2020       1,261,935       31,840     1,360,293   1,258,940    3,913,008
               1,489   APR 2020       1,277,242       31,752     1,370,887   1,249,379    3,929,260

Percentages:           JAN 2020           31.29         0.83         34.74      33.14
                       PPE 2020           32.25         0.81         34.76      32.17
                       APR 2020           32.51         0.81         34.89      31.80
                  Case 2:20-cv-01143-DLR Document 2-2 Filed 06/10/20 Page 44 of 90
                                            STATE OF ARIZONA REGISTRATION REPORT                             Page: 2
                                                   2020 April Voter Registration -April 01, 2020
                                               Compiled and Issued by the Arizona Secretary of State
Active
District                   Precincts   Democratic   Libertarian   Republican         Other         Total

Congressional District 1
   Apache                        44       27,632           164        9,335        11,872        49,003
    Coconino                     71       35,881           722       21,293        24,493        82,389
    Gila                         22        5,616            51         3,341         3,517        12,525
    Graham                       22        5,078            97        9,258          4,808        19,241
    Greenlee                      8         1,758           37         1,609         1,362         4,766
    Maricopa                      3          674             9           85           576          1,344
    Mohave                        2          283             3          117           365              768
    Navajo                       14       25,365           384       23,059         17,954       66,762
    Pima                         26       21,876           476       29,937        20,093         72,382
    Pinal                        60       37,789           775       38,826        41,614       119,004
    Yavapai                       7        6,116           158         7,479         6,863        20,616
Total:                          279      168,068         2,876      144,339       133,517       448,800


Congressional District 2
   Cochise                       49       20,646           574        30,273        24,800        76,293
    Pima                        146       140,621        2,743       112,737      101,557       357,658
Total:                          195       161,267        3,317       143,010      126,357       433,951


Congressional District 3
   Maricopa                      47       46,788           969        31,338        45,076       124,171
    Pima                         77        75,888        1,019        27,132        46,947       150,986
    Pinal                          1         151             0             9            89             249
    Santa Cruz                   24        13,726          129         4,540         8,476        26,871
    Yuma                         29        24,286          332        12,061        21,986        58,665
Total:                          178       160,839        2,449        75,080       122,574       360,942


Congressional District 4
   Gila                          17         3,274          136        10,964         4,773        19,147
    La Paz                       11         2,322           50         4,560         3,731        10,663
    Maricopa                     18         7,642          272        17,286        10,881        36,081
    Mohave                       22        20,703          743        63,579        42,184       127,209
    Pinal                        41        23,617          897        43,740        37,183       105,437
    Yavapai                      38        26,758          982        64,621        37,626       129,987
    Yuma                         15         7,938          264        16,856        12,586        37,644
 Total:                         162        92,254        3,344       221,606       148,964       466,168


Congressional District 5
   Maricopa                     128       124,286        4,681       220,623       158,876       508,466
 Total:                         128       124,286        4,681       220,623       158,876       508,466


Congressional District 6
   Maricopa                     157       133,248        4,272       191,374       154,180       483,074
 Total:                         157       133,248        4,272       191,374       154,180       483,074


Congressional District 7
    Maricopa                    107       151,968        2,467        46,522       112,704       313,661
Tptal:                          107       151;968        2,467        46,522       112,704       313,661


Congressional District 8
   Maricopa                     143       126,710        3,688       203,160       150,783       484,341
 Total:                         143       126,710        3,688       203,160       150,783       484,341


Congressional District 9
   Maricopa                     140       158,602        4,658       125,173       141,424       429,857
 Total:                         140       158,602        4,658       125,173       141,424       429,857
                    Case 2:20-cv-01143-DLR Document 2-2 Filed 06/10/20 Page 45 of 90
                                           STATE OF ARIZONA REGISTRATION REPORT                             Page: 3
                                                  2020 April Voter Registration -April 01, 2020
                                              Compiled and Issued by the Arizona Secretary of State
Active
District                  Precincts   Democratic   Libertarian   Republican         Other         Total

Legislative District 1
    Maricopa                    16        9,714          447        25,263        14,599         50,023
    Yavapai                     35       21,233          833        56,727        30,977       109,770
Total:                          51       30,947         1,280       81,990        45,576       159,793

Legislative District 2
    Pima                        33       33,517          459        22,263        26,121        82,360
    Santa Cruz                  24       13,726           129        4,540          8,476       26,871
Total:                          57       47,243           588       26,803        34,597       109,231


Legislative District 3
    Pima                        41       53,549          699        17,109        31,056       102,413
Total:                          41       53,549          699        17,109        31,056       102,413


Legislative District 4
    Maricopa                    18       10,690           270       11,969        12,092         35,021
    Pima                        17        8,001            85        2,533          4,908        15,527
    Pinal                        1          151             0             9            89             249
    Yuma                        23       21,584           257        9,238        18,799        49,878
Total:                          59       40,426          612        23,749        35,888       100,675


Legislative District 5
    La Paz                      11        2,322            50        4,560          3,731        10,663
    Mohave                      22       20,703           743       63,579        42,184       127,209
Total:                          33       23,025           793       68,139        45,915       137,872


Legislative District 6
    Coconino                    45       24,120           573       16,720        17,844         59,257
    Gila                        18        3,314           137       11,081          4,823        19,355
    Navajo                       5        2,859           117         9,946         4,213        17,135
    Yavapai                     10       11,641           307       15,373        13,512        40,833
Total:                          78       41,934         1,134       53,120        40,392       136,580

Legislative District 7
    Apache                      44       27,632           164         9,335       11,872        49,003
    Coconino                    26       11,761           149        4,573          6,649       23,132
    Gila                         3         1,861            8          208           928          3,005
    Graham                       2         1,373            6          192           628          2,199
    Mohave                       2          283             3          117           365              768
    Navajo                       9       22,506           267       13,113        13,741        49,627
    Pinal                        1            0             0             0             0              0
Total:                          87       65,416           597       27,538        34,183       127,734


Legislative District 8
    Gila                        18        3,715            42         3,016         2,539         9,312
    Pinal                       51       30,730           713       34,701        35,759       101,903
Total:                          69       34,445           755       37,717        38,298       111,215

~cGiSictiVE ~iSiilCi ~
    Pima                        57       55,805           965       37,523        35,521       129,814
Total:                          57       55,805           965       37,523        35,521       129,814


Legislative District 10
    Pima                        49       53,013         1,058       39,689        36,410       130,170
Total:                          49       53,013         1,058       39,689        36,410       130,170
                   Case 2:20-cv-01143-DLR Document 2-2 Filed 06/10/20 Page 46 of 90
                                           STATE OF ARIZONA REGISTRATION REPORT                           Page: 4
                                                  2020 April Voter Registration -April 01, 2020
                                              Compiled and Issued by the Arizona Secretary of State
Active
District                  Precincts   Democratic   Libertarian   Republican         Other         Total

Legislative District 11
    Pima                        34       26,156          639        35,956        24,541        87,292
    Pinal                       27       18,370           504       23,063        22,920        64,857
Total:                          61       44,526         1,143       59,019        47,461       152,149


Legislative District 12
    Maricopa                    37       39,031         1,664       77,567        51,315       169,577
    Pinal                        1          320            22          926           598          1,866
Total:                          38       39,351         1,686       78,493        51,913       171,443


Legislative District 13
    Maricopa                    29       25,162           740       40,901        30,935         97,738
    Yuma                        21       10,640           339       19,679        15,773        46,431
Total:                          50       35,802         1,079       60,580        46,708       144,169


Legislative District 14
    Cochise                     49       20,646           574       30,273        24,800         76,293
    Graham                      20         3,705           91        9,066          4,180        17,042
    Greenlee                     8         1,758           37         1,609         1,362         4,766
    Pima                        18        8,344           333       14,733        10,040         33,450
Total:                          95       34,453         1,035       55,681        40,382       131,551


Legislative District 15
    Maricopa                    42       38,077         1,404       62,216        46,525       148,222
Total:                          42       38,077         1,404       62,216        46,525       148,222


Legislative District 16
    Maricopa                    25       22,379           904       40,428        32,110         95,821
    Pinal                       21        11,986          433       23,876         19,520        55,815
Total:                          46       34,365         1,337       64,304        51,630       151,636


Legislative District 17
    Maricopa                    40       45,151         1,322       55,828        49,981       152,282
Total:                          40       45,151         1,322       55,828        49,981       152,282


Legislative District 18
    Maricopa                    41        52,841        1,519       50,228        47,512       152,100
Total:                          41        52,841        1,519       50,228        47,512       152,100


Legislative District 19
    Maricopa                    29       43,123           690        15,639       35,506         94,958
Total:                          29       43,123           690        15,639        35,506        94,958


Legislative District 20
    Maricopa                    47        39,906        1,334       44,767        44,665       130,672
Total:                          47        39,906        1,334       44,767        44,665       130,672


Legislative District 21
    Maricopa                    42        38,858        1,003       51,171        44,280       135,312
io4ai:                          4"c       38,858        ~,~C3       51,9?1        ~4,28C       135,3?2


Legislative District 22
    Maricopa                    48        39,040        1,072       78,786        49,239       168,137
Total:                          48        39,040        1,072       78,786        49,239       168,137
                   Case 2:20-cv-01143-DLR Document 2-2 Filed 06/10/20 Page 47 of 90
                                           STATE OF ARIZONA REGISTRATION REPORT                           Page: 5
                                                  2020 April Voter Registration -April 01, 2020
                                              Compiled and Issued by the Arizona Secretary of State
Active
District                  Precincts   Democratic   Libertarian   Republican         Other         Total

Legislative District 23
    Maricopa                    57       42,564         1,217       76,345        51,537       171,663
Total:                          57       42,564         1,217       76,345        51,537       171,663


Legislative District 24
    Maricopa                    40       53,718         1,308       24,292        38,600       117,918
Total:                          40       53,718         1,308       24,292        38,600       117,918

Legislative District 25
    Maricopa                    42       34,085         1,324       61,506        42,768       139,683
Total:                          42       34,085         1,324       61,506        42,768       139,683

Legislative District 26
    Maricopa                    34       41,183         1,266       22,373        38,769       103,591
Total:                          34       41,183         1,266       22,373        38,769       103,591


Legislative District 27
    Maricopa                    37       53,141           758       14,651        36,559       105,109
Total:                          37       53,141           758       14,651        36,559       105,109

Legislative District 28
    Maricopa                    57       46,431         1,348       49,434        41,504       138,717
Total:                          57       46,431         1,348       49,434        41,504       138,717


Legislative District 29
    Maricopa                    33       38,534           701       15,403        33,276        87,914
Total:                          33       38,534           701       15,403        33,276        87,914


Legislative District 30
    Maricopa                    29       36,290           725       16,794        32,728        86,537
Total:                          29       36,290           725       16,794        32,728        86,537

State Total:                  1489     1,277,242      31,752      1,370,887    1,249,379     3,929,260
                 Case 2:20-cv-01143-DLR Document 2-2 Filed 06/10/20 Page 48 of 90
                                         STATE OF ARIZONA REGISTRATION REPORT                         Page: 6
                                                2020 April Voter Registration -April 01, 2020
                                            Compiled and Issued by the Arizona Secretary of State
Inactive
County     Precincts   Date/Period   Democratic   Libertarian   Republican      Other         Total

Apache           44    JAN 2020          1,335            11          621         853        2,820
                 44    PPE 2020          1,300            11          622        839         2,772
                 44    APR 2020          2,371            17          968       1,435        4,791

Cochise          49    JAN 2020          3,104           122        4,309       6,532       14,067
                 49    PPE 2020          2,952           117        4,147       6,300       13,516
                 49    APR 2020          2,909           117        4,114       6,240       13,380

Coconino         71    JAN 2020          3,738           142        2,424       5,244       11,548
                 71    PPE 2020          4,643           184        2,867       6,293       13,987
                 71    APR 2020          5,342           221        3,528       7,382       16,473

Gila             39    JAN 2020            978            19         1,417      1,593        4,007
                 39    PPE 2020            920            17         1,314      1,493        3,744
                 39    APR 2020            897            16         1,259      1,443        3,615

Graham           22    JAN 2020            603            14          800         957        2,374
                 22    PPE 2020            805            13          768         932        2,518
                 22    APR 2020            800            12          757         919        2,488

Greenlee          8    JAN 2020             77             2           98         139          316
                  8    PPE 2020            112             0           91         128          331
                  8    APR 2020            109             0           88         126          323

La Paz           11    JAN 2020            502            11          681         963        2,157
                 11    PPE 2020            550            11          673         946        2,180
                 11    APR 2020            547            11          660         941        2,159

Maricopa        743    JAN 2020         63,830         2,698       60,213      94,147      220,888
                743    PPE 2020         80,988         3,474       79,968     122,021      286,451
                743    APR 2020         87,252         3,372       78,276     119,751      288,651

Mohave           24    JAN 2020          2,838           141        6,105       8,331       17,415
                 24    PPE 2020          2,869           137        5,886       8,086       16,978
                 24    APR 2020          3,069           138        5,794       7,983       16,984

Navajo           14    JAN 2020           3,308          100        3,601       4,000       11,009
                 14    PPE 2020           3,163           92        3,339       3,807       10,401
                 14    APR 2020           3,238           92        3,270       3,761       10,361

Pima            249    JAN 2020         23,426           809        17,000     30,736       71,971
                249    PPE 2020         21,629           747        16,100     29,165       67,641
                249    APR 2020         24,452           865        18,669     33,352       77,338

Pinal           102    JAN 2020           3,651          173        4,664       7,894       16,382
                102    PPE 2020           3,358          146        4,242       7,426       15,172
                102    APR 2020           3,258          139        4,165       7,303       14,865

Santa            24    JAN 2020            444             5          115         413          977
Cruz             24    PPE 2020            529             5          105         391         1,030
                 24    APR 2020            515             5          105         379         1,004

Yavapai          45    JAN 2020           3,477          233        6,600       7,998       18,308
                 45    PPE 2020           3,940          222        6,202       7,641       18,005
                 45    APR 2020           3,629          210        5,970       7,404       17,213

Yuma             44    JAN 2020          6,981           229        6,552      12,224       25,986
                 44    PPE 2020          7,262           222        6,507      12,081       26,072
                 44    APR 2020          7,557           218        6,395      11,885       26,055

Totals:        1,489   JAN 2020        118,292         4,709      115,200     182,024      420,225
               ?,489   PPE 202n        '!35,Q2n        F,3g8      ?32,83?     207,549      480,798
               1,489   APR 2020        145,945         5,433      134,018     210,304      495,700

Percentages:           JAN 2020           28.15         1.12         27.41      43.32
                       PPE 2020           28.08         1.12         27.63      43.17
                       APR 2020           29.44         1.10         27.04      42.43
                  Case 2:20-cv-01143-DLR Document 2-2 Filed 06/10/20 Page 49 of 90
                                            STATE OF ARIZONA REGISTRATION REPORT                             Page: 7
                                                   2020 April Voter Registration -April 01, 2020
                                               Compiled and Issued by the Arizona Secretary of State
Inactive
District                   Precincts   Democratic   Libertarian   Republican         Other         Total

Congressional District 1
   Apache                        44         2,371           17          968          1,435         4,791
    Coconino                     71        5,342           221        3,528          7,382        16,473
    Gila                         22          579             3          294           636          1,512
    Graham                       22          800            12          757           919          2,488
    Greenlee                      8          109             0           88            126             323
    Maricopa                      3           42             0             7            30             79
    Mohave                        2           11             0            11            20             42
    Navajo                       14        3,238            92        3,270          3,761        10,361
    Pima                         26         1,868           93        3,079          3,244         8,284
    Pinal                        60        2,126            56        2,021          3,932         8,135
    Yavapai                       7          685            24          561          1,032         2,302
Total:                          279        17,171          518       14,584        22,517         54,790


Congressional District 2
   Cochise                       49         2,909          117        4,114          6,240        13,380
    Pima                        146       14,655           586       12,348        21,272        48,861
Total:                          195       17,564           703       16,462        27,512        62,241


Congressional District 3
   Maricopa                      47        6,415           184        4,227          9,221       20,047
    Pima                         77         7,929          186         3,242         8,836       20,193
    Pinal                         1           11             0             2             4              17
    Santa Cruz                   24          515             5          105           379          1,004
    Yuma                         29         5,076          129         2,897         6,943        15,045
Total:                          178        19,946          504        10,473       25,383         56,306


Congressional District 4
   Gila                          17          318            13          965           807          2,103
    La Paz                       11          547            11          660           941          2,159
    Maricopa                     18          557            23         1,284         1,157         3,021
    Mohave                       22         3,058          138         5,783         7,963        16,942
    Pinal                        41         1,121           83         2,142         3,367         6,713
    Yavapai                      38         2,944          186         5,409         6,372        14,911
    Yuma                         15         2,481           89         3,498         4,942        11,010
Total:                          162        11,026          543        19,741        25,549        56,859


Congressional District 5
   Maricopa                     128        11,212          637        18,425        18,234       48,508
Total:                          128        11,212          637        18,425        18,234       48,508


Congressional District 6
   Maricopa                     157        13,596          669        17,459        21,997        53,721
Total:                          157        13,596          669        17,459        21,997        53,721


Congressional District 7
   Maricopa                     107       20,737           460         6,321        21,664       49,182
Total:                          107       20,737           460         6,321        21,664       49,182


Congressional District 8
   Maricopa                     143        12,913          494        16,715        21,727        51,849
Total:                          143        12,913          494        16,715        21,727        51,849


Congressional District 9
   Maricopa                     140        21,780          905        13,838        25,721       62,244
Total:                          140        21,780          905        13,838        25,721       62,244
                    Case 2:20-cv-01143-DLR Document 2-2 Filed 06/10/20 Page 50 of 90
                                                                                                            Page: 8
                                           STATE OF ARIZONA REGISTRATION REPORT
                                                  2020 April Voter Registration -April 01, 2020
                                              Compiled and Issued by the Arizona Secretary of State
Inactive
District                  Precincts   Democratic   Libertarian   Republican         Other         Total

Legislative District 1
    Maricopa                    16          769            47         1,635         1,517         3,968
    Yavapai                     35        2,381           159        4,764          5,302        12,606
Total:                          51        3,150           206        6,399          6,819        16,574


Legislative District 2
    Pima                        33         3,250           80         2,272         4,458        10,060
    Santa Cruz                  24          515             5          105            379         1,004
Total:                          57         3,765           85         2,377         4,837        11,064


Legislative District 3
    Pima                        41        6,179           153         2,416         6,781        15,529
Total:                          41         6,179          153         2,416         6,781        15,529


Legislative District 4
    Maricopa                    18         1,437           47         1,502         2,624         5,610
    Pima                        17          665            11          316            762         1,754
    Pinal                         1          11             0             2             4             17
    Yuma                        23         4,421           96         2,207         5,755        12,479
Total:                          59         6,534          154         4,027         9,145        19,860


Legislative District 5
    La Paz                      11          547            11          660            941         2,159
    Mohave                      22         3,058          138         5,783         7,963        16,942
Total:                          33         3,605          149         6,443         8,904        19,101


Legislative District 6
    Coconino                    45         4,489          200         3,048         6,426        14,163
    Gila                        18          320            13           978           814         2,125
     Navajo                      5          485            25         1,266         1,007         2,783
    Yavapai                      10        1,248           51         1,206         2,102         4,607
 Total:                         78         6,542          289         6,498        10,349        23,678


Legislative District 7
    Apache                      44         2,371           17           968         1,435         4,791
     Coconino                   26          853            21           480           956         2,310
     Gila                         3         314              1           30           219             564
     Graham                       2         296              1           38           164             499
     Mohave                       2           11            0            11            20             42
     Navajo                       9        2,753           67         2,004         2,754         7,578
     Pinal                        1            0             0            0             0              0
 Total:                         87         6,598          107         3,531         5,548        15,784


Legislative District 8
    Gila                         18          263             2          251           410             926
     Pinal                       51        1,608           52         1,731         3,322         6,713
 Total:                         69         1,871           54         1,982         3,732         7,639


Legisiaiive visirici 9
    Pima                         57        6,264          263         4,631         8,595        19,753
 Total:                          57        6,264          263         4,631         8,595        19,753


Legislative District 10
    Pima                         49        5,383          199         4,286         7,714        17,582
 Total:                          49        5,383          199         4,286         7,714        17,582
                   Case 2:20-cv-01143-DLR Document 2-2 Filed 06/10/20 Page 51 of 90
                                           STATE OF ARIZONA REGISTRATION REPORT                             Page: 9
                                                  2020 April Voter Registration -April 01, 2020
                                              Compiled and Issued by the Arizona Secretary of State
Inactive
District                  Precincts   Democratic   Libertarian   Republican         Other         Total

Legislative District 11
    Pima                        34        2,108           107         3,512         3,765         9,492
    Pinal                       27         1,063           44         1,262         2,149         4,518
Total:                          61        3,171           151        4,774          5,914        14,010

Legislative District 12
    Maricopa                    37        3,451           261        7,148          6,459        17,319
    Pinal                        1           10             1            39            33             83
Total:                          38        3,461           262        7,187          6,492        17,402

Legislative District 13
    Maricopa                    29        2,547           105         3,813         4,543        11,008
    Yuma                        21         3,136          122        4,188          6,130        13,576
Total:                          50        5,683           227         8,001        10,673       24,584

Legislative District 14
    Cochise                     49         2,909          117        4,114          6,240        13,380
    Graham                      20          504            11          719           755          1,989
    Greenlee                     8          109             0            88           126             323
    Pima                        18          603            52         1,236         1,277         3,168
Total:                          95        4,125           180         6,157         8,398        18,860

Legislative District 15
    Maricopa                    42         3,776          221         5,917         7,132        17,046
Total:                          42         3,776          221         5,917         7,132        17,046

Legislative District 16
    Maricopa                    25         1,909           90         2,656         2,838         7,493
    Pinal                       21          566            42         1,131         1,795         3,534
Total:                          46         2,475          132         3,787         4,633        11,027

Legislative District 17
    Maricopa                    40         3,855          164         4,089         4,980        13,088
Total:                          40         3,855          164         4,089         4,980        13,088

Legislative District 18
    Maricopa                    41         5,042          210         3,843         5,915        15,010
Total:                          41         5,042          210         3,843         5,915        15,010

Legislative District 19
    Maricopa                    29         6,498          151         2,615         8,183        17,447
Total:                          29         6,498          151         2,615         8,183        17,447

Legislative District 20
    Maricopa                    47         4,540          187         3,912         6,717        15,356
Total:                          47         4,540          187         3,912         6,717        15,356

Legislative District 21
     Maricopa                   42         4,108          145         4,230         6,280        14,763
T,....~.
 1 VtOI.                        ~2         ~,,pg          ~q~         a +-
                                                                         ~~n        F~'-
                                                                                       ~gn       14,~g3


Legislative District 22
    Maricopa                    48         3,322          140         5,955         6,357        15,774
Total:                          48         3,322          140         5,955         6,357        15,774
                   Case 2:20-cv-01143-DLR Document 2-2 Filed 06/10/20 Page 52 of 90
                                           STATE OF ARIZONA REGISTRATION REPORT                           Page: 10
                                                  2020 April Voter Registration -April 01, 2020
                                              Compiled and Issued by the Arizona Secretary of State
inactive
District                  Precincts   Democratic   Libertarian   Republican         Other         Total

Legislative District 23
    Maricopa                    57        3,762           186        6,442          6,255        16,645
Total:                          57        3,762           186        6,442          6,255        16,645

Legislative District 24
    Maricopa                    40        8,394           283        3,673          8,811       21,161
Total:                          40        8,394           283        3,673          8,811       21,161


Legislative District 25
    Maricopa                    42        4,098           214        5,995          6,736        17,043
Total:                          42        4,098           214        5,995          6,736        17,043

Legislative District 26
    Maricopa                    34        7,980           333        4,195          9,369       21,877
Total:                          34        7,980           333        4,195          9,369       21,877

Legislative District 27
    Maricopa                    37        6,482           119         1,801         6,345        14,747
Total:                          37        6,482           119         1,801         6,345        14,747


Legislative District 28
    Maricopa                    57        4,745           225        4,667          6,611        16,248
Total:                          57        4,745           225        4,667          6,611        16,248

Legislative District 29
    Maricopa                    33        5,070           131        2,072          5,807        13,080
Total:                          33        5,070           131        2,072          5,807        13,080

Legislative District 30
    Maricopa                    29        5,467           113        2,116          6,272        13,968
Total:                          29        5,467           113        2,116          6,272        13,968

State Total:                  1489      145,945         5,433      134,018       210,304       495,700
Case 2:20-cv-01143-DLR Document 2-2 Filed 06/10/20 Page 53 of 90




                            •     •

                    X 1 It
                    Case 2:20-cv-01143-DLR Document 2-2 Filed 06/10/20 Page 54 of 90
6/5/2020                                         First-Class Mail 8 Postage ~ USPS


           ALERT:SEE HOW USPS IS DELIVERING FOR CUSTOMERS AND EMPLOYEES. READ MORE ~ (...




      First-Class Mail
      1-3 Business Days
      First-Class Mails service is an affordable and easy way to send envelopes and lightweight
      packages. First-Class Mail Forever stamps cost $0.55, the current 1 oz price, but will never
      expire, even if the First-ClassT"' postage rate goes up.

             Buy Stamps(https://store.usps.com/store/browse/categoryjsp?categoryld=buy-              ~
                                             stamps)
                                                                                                     m
                                                                                                     n
              First-Class Mail Prices(http://pe.usps.com/text/dmm300/Notice123.htm# c037)




      ALERT As a result of the ongoing COVID-19 emergency, certain packages may take longer than
      usual to arrive. Learn More (hops://postalpro.usps.com/node/8016),




      Features &Pricing
       • Delivery in 1-3 business days
       • Best priced service for mail up to 13 oz
       • Insurance for loss or damage up to $5,000 for merchandise only
       • Eligible for delivery confirmation services such as Certified Mail
       • One price for up to 3.5 ounces with commercially priced letters and cards
       • Prices based on size, shape, and weight

https://www.usps.com/ship/first-class-mail.htm                                                           ~~3
                    Case 2:20-cv-01143-DLR Document 2-2 Filed 06/10/20 Page 55 of 90
6/5/2020                                         First-Class Mail 8 Postage ~ USPS

      Standard Letter &Postcard Sizes (hops://pe.usps.com/text/dmm100/mailing=
      domestic.htm)
      See Insurance &Extra Services (/ship/insurance-extra-services.htm),

      Letters
       • Standard-sized, rectangular envelope stamps start at $0.55.
       • Square, oversized, or unusually shaped envelope stamps start at $0.70.


      Postcards
       • Standard-sized, rectangular envelope stamps start at $0.35.
       • Oversized postcards need letter stamps, which start at $0.55.


      Weight, Size, &Shape Requirements
       • Maximum weight for First-Class Mail letters is 3.5 oz; for large First-Class Mail envelopes
         and parcels, the maximum weight is 13 oz.
                                                                                                        m
       • All postcards and envelopes (or flats) must be rectangular, otherwise an additional charge     a
         may apply. Additional size restrictions apply depending on the type of mailpiece you're        v
         sending.

      How to Send Letters &Postcards (/ship/letters.htm).


      Additional Charges for Irregular Mailpieces &Envelopes
       Non-Machineable Envelopes

      Unusually shaped mail, like square or vertical envelopes, lumpy envelopes, rigid envelopes,
      and mail with clasps, string, buttons, must be hand-cancelled. They are charged a non-
      machineable surcharge even if they weight less than 1 oz.

      Large Mailpieces &Envelopes

       If a mailpiece exceeds the maximum length, height or thickness, it will be charged at the next
       higher price and mailpiece category.


       Large envelopes (flats) that exceed maximum dimensions, are rigid, non-rectangular, or not
       uniformly thick are rigid, are charged parcel prices.



https://www.usps.com/ship/first-class-mail.htm                                                              2~3
                    Case 2:20-cv-01143-DLR Document 2-2 Filed 06/10/20 Page 56 of 90
6/5/2020                                                  First-Class Mail 8 Postage ~ USPS


      The USPS~ Price Calculator tool will show you how to measure your envelope and then
      calculate your domestic postage costs for you.

      Calculate a Price (http://postcaic.usps.com~,




       Additional Information
                                                                                              Expand All


                  • '-               s           "•   •

       There are specific regulations and standards for mailing restricted, prohibited, and
       hazardous materials, including cigarettes and smokeless tobacco. Show More


                                                                                                           T
       For Businesses                                                                                      Q
       USPS understands what's most important to our business customers: speed,
       affordabililty, security, and customer service. We help businesses provide these services
       and resources to their customers at discounted rates. Show More




https://www.usps.com/ship/first-class-mail.htm                                                             3/3
Case 2:20-cv-01143-DLR Document 2-2 Filed 06/10/20 Page 57 of 90




                            •     •

                    X 1 It
                          Case 2:20-cv-01143-DLR Document 2-2 Filed 06/10/20 Page 58 of 90

                                                     Due m COVID-19,our public counters are closed. Online services are still available.

  E9(1~t~_fii[r~fllecurdei.rnaiic~r~-u7vlsit~)fa~.   zj         jh.Yirj~:n~ecroiiiecma~icro{~anvfsit~icorrtactus.as~xj.

(hips://twitter.com/RecorderFontes). (httus~//www facebook com/AdrianFontesMCR).                             (hit os://www.linkedin.com/company 1   12111 .
(~~//~-yo~r~~ha rnmirhannel/UCAU vPszKiHGBri-GjWJUJg).
   (r '~ r0

                                   r ~~ ~
   ~;iit~31~1                       .. ~. •                                    ••~
    RCtOaO(R
    f;~~:ro



                                                                                                                                                                            ~,.~~ai.




     English Content
     Contenido Espafiol



Frequently Asked Questions
Choose a topic below to have your questions answered.



    Elections       Voter Registration        Recorder       Myth Busters


    Elections
    1.When are the elections?

    A little less than 4 months before an election, dates are posted on the Elections Calendar (../elections/electioncalendar.aspx), poge.

    2. When is the voter registratiwi deadline?

    29 Days before Election Day, unless that day falls on a federal holiday, then it is the day after.

    3. Whattypes of elections are there?

    Primary/General Election
    The regular countywide Primary and General Elections that contain Federal, State, County and Local offices are held in AugusUSeptember* and November of
    the even numbered years(2018,2020,and so on).

    Local Standalone tlections
    A local city, town,school or any other jurisdiction can hold special elections outside of the Primary/General in March, May or AugusUSeptember and November of
    the odd numbered years(2017,2019,and so on).

    Presidential Preference Election;
    As a standard, this election is held in March of a Presidential election year or on a date selected by the Governor through proclamation. The Presidential Preference
    Election is only for voters registered within a specific political party to designate their particular party's candidate for the Office of President of the United States.

    *The November General Election date always falls on the first Tuesday after the 5rst Monday in November. The AugusUSeptember Primary Election date is calculated
    by counting back 10 Tuesdays from the November Election date. Because of this, there will be years when the Primary Election will be held in August instead of
    September.

    4. How can 1 vote by mail?
    For every election:

   • Join the Permanent Early Voter List by filling out and sending in his form.(lpdf/PEVLRequestForm.pdfl

    For just one election:

   • Call us(602)506-1511
                     Case 2:20-cv-01143-DLR Document 2-2 Filed 06/10/20 Page 59 of 90
• Online here:"quest an Early Ballot(~yvoting II                 arlyv ing allotr quest•aspx)."
• Mail in a written request

The deadline to request an early ballot is 11 days before Election Day.
If you miss this deadline, you can vote in-person at any Ballot Center location (I~t~:!/www.locations.maricooa vote), across the County. Ballot Centers are open all 27
days leading up to an Election and on Election Day.

5. Will my ballot be sent m my forwarding address on file with the Post f)ffiee?
No. All official election materials,such as ballots, are marked (as required bylaw)"Do Not Forward —Return Service Requested"

If the early ballot is returned to us indicating you are no longer at the residence address on file or that a forwarding order is on file, then this will begin the process of
deactivating your voter registration record unless a "Temporarily Away" order is in place for your address.

Always make sure to ~~t~your voter reo' r i n (../elections/registrationform.asRx), record when you move.

6.How do I request to have a hallot mailed m a temporary mailing address?
You can either submit a written request or do so online at guest.marico~v~(h~o://reouest.maricopa vote).

Your written request must include the following:

~ Full Name
   Date of Birth
   Residence Address
   Temporary Address
f~ Signature
   Note granting us permission to mail to temporary address.

You can email a scanned copy of this written request to evreq@risc.marico~a..g~(mailto:evreq@risc.maricop~gov),fax it to 480-360-3628 or mail it to:

Maricopa County Elections
Attn: Early Voting
510 S 3rd Ave.
Phoenix, AZ 85003

 Temporary mailing addresses can be submitted between 93 and 11 days prior to an Election Day.

 7.Where can I find information on the ballot issues?
 If the ballot issue or issues are for a City, Town or School District, then links to the various jurisdictional websites can be found on our Elections Calendar
(../elections/electioncalendar.asRx) page.
 If the ballot issue or issues are for a Statewide measure(example: Propositions), detailed information regarding those can be found on the Arizona Secretary of State's
 Office website at www.azsos.gov (gip://www.azsos.gov/election/).
 In addition, a Publicity Pamphlet or Informational Pamphlet is mailed to each household containing a registered voter before a statewide election. The pamphlet
 contains any pro/con arguments 51ed on a given issue or issues.

8.How do I get onto the Permanent Early Voting List?
By filling out and sending in or dropping off this form to one of our offices.(1~df/PEVL_Request Form.p~fj.

4.Does it cost me anything to return my voted ballot by mail?
No, postage is pre-paid.

 10. When does my early ballot need Uo be received in order m count?
 Your early ballot must be received, not postmarked, by 7:00 p.m. on Election Day.

 Please make sure that you return your early ballot by mail well in advance of the deadline date to ensure that your vote is counted. We recommend you mail your ballot
 at least 6 days before Election Day.

 11.Can someone else pickup or drop off my early ballot?
 No. An early ballot can only be mailed directly to the voter who has made a request to vote an early ballot. This is to ensure that no other person has the opportunity to
 steal, alter or invalidate an early ballot.

 Early ballots must be returned by the voter, a family member, household member or designated caregiver.(A.R.S.§ 16-1005)
                      Case 2:20-cv-01143-DLR Document 2-2 Filed 06/10/20 Page 60 of 90
 12. What happens when my early ballot is received?
 When an early ballot is received through the mail, the unopened affidavit packet is scanned to acknowledge receipt and to capture the signature of the voter on the
 envelope.

 The captured signature is used by trained staff to compare it to the signature we have on file from the given voter's original registration form or forms.
 If the signature matches,the ballot envelope is marked as a "Good Signature."
 All "Good Signature" affidavit packets are then sent to Citizen Boards who process these unopened packets to prepare them for tabulation. The Citizen Boards are
 made up of two board members of different political party affiliation. These Citizen Boards audit and ensure that the secrecy of the voter's ballot is maintained.
 If the packet isdeemed tohave amissing ornon-matching signature, it is then sent for further review to a higher-level staff member who has been trained biannually
 in signature verification.
 In the case of a missing signature, the unopened packet is sent back to the voter along with a letter explaining why it was returned and a postage paid envelope for the
 voter to send it back signed.
 In the case of anon-matching signature, the voter is contacted by mail and/or by phone (if a phone number is listed on the voter's record)to inform the voter that there
 are discrepancies with the signature we have on file in comparison to the one appearing on the ballot envelope
 This process is done to safeguard the early voting process and protect the voter from possibly having had their ballot fraudulently misdirected and possibly voted and
 signed by someone other than the actual voter.

 13. Do I need a special pen m mark my ballot?
 A standard black or blue ballpoint pen is sufficient. Do not use red ink or permanent marker. This may result in a false read by our ballot tabulation machines.

 74. if I accidentally voted for too many candidates or left a blank does this invalidate my whole ballot?
 No. It only invalidates that specific vote for that given office or measure. This is considered an "over-vote" so no vote will count for that office.

 You are not required to cast a vote for all offices or issues. If you do not vote for a given office or issue, this is considered an "under-vote" and nothing will be counted
 for that specific vote.

 7 5. If 1 ruined my mailed ballot, how do I get another one?
 If you make a mistake in marking your ballot, do not try to correct it.
 Call us at 602-506-1511. You do not need to return the spoiled ballot and can destroy the spoiled ballot. It is voided upon issuance of your new ballot. If you do not
 have enough time to wait for a new ballot in the mail, visit any Ballot Center location (http://www.locations.maricopa.vote).across the County to vote in-person. Ballot
 Centers are open all 27 days leading up to an Election and on Election Day

 16. What if I lost my green return envelope, what do I do?
 If you turn the ballot in without the green envelope, it will not be counted. Call us at 602-506-1511 to request a new ballot and envelope.
 If you do not have enough time to wait for a new ballot in the mail, visit any Ballot Center location (moo://www.locations.maricona vote).across the County to vote in-
 person. Ballot Centers are open all 27 days leading up to an Election and on Election Day.

 17. How can I check the status of my early ballot to see if it was received?
 Visit the Early Voting Ballot Status Inquiry_(.. earlyvotingballot earlyvotingballotstatus.aspx). gage. You can also call 602-506-1511 or you can opt into automatically
 receiving a "Ballot Status" text message by texting EV to MCVOTE(628683)

 If not signed up for automatic text notifications, then please allow adequate time for the ballot to be received, verified and processed before inquiring on the return
 status. An average period to wait before inquiry, if locally mailed, is 5-6 business days to allow for receipt through the mail and completion of the signature verification
 process. After this time period, your early ballot status should be available.

 18. Can (vote in-person at a Ballot Center on Election Day if I already requested or received an early ballot?
 You can go to any Ballot Center location (http://www.locations.maricopa.vote) across the County to vote in-person on Election Day. You will be given a new ballot and
 your mailed ballot will be voided.

 Also note that Ballot Centers are open 27 days leading up to an Election and on Election Day so you can govote in-person starting at the 27th day up to and including
 Election Day.

 79.What services are available for citizens with disabilities who wish to vote?

. Voters can request a Braille ballot or a Large Print ballot (.. earlyvotingballot/evb_specialneeds.aspx)
• Touch Screen Voting Machines at all ballot centers with large print and audio files of each ballot (http://www.locations.maricopa.vote ).
• ~L rg~ rin , braille or audio informational p,~m phlets and general voter information (../elections/speciafneeds.asRx).

 Visit ADA Voter Assistance for more information.(../elections/assistance.aspx)
                            Case 2:20-cv-01143-DLR Document 2-2 Filed 06/10/20 Page 61 of 90
     20. Catr t get assistan~2 madtitig iiig tiallut?
     Yes. If you are unable to mark the ballot yourself, you can receive assistance from a person of your choice(at the Ballot Center (h~tp://www.locations.marico ~a vote). or at home if
     voting an early ballot).
     Each in-person voting location (Ballot Center(h~p~//www locations maricopa.vote))has atouch-screen and audio voting machine that allows for voters with
     disabilities to vote independently.
     At the Ballot Center (http://www.locations.maricopa.vote), if you prefer to have the Election's Department directly assist you,two board members of different political
     party affiliations will then help.
     If you prefer to vote early and would like the Election's Department to physically and directly assist you, we can schedule to send out a Special Election Board team to
      help you with marking your ballot. These teams are made up of two individuals of different political party affiliations.
      To schedule a Special Election Board to assist you:

     • Call 602-506-1511 and they will collect your information so that a representative can contact you to make arrangements.
     • Email your request to evr @risc.maricopa.gov (mailto:evreq@risc.maricopa.g~) and indicate in the subject line the need for a Special Election Board to assist
       you. You will need to provide the following information: name,residence address, delivery address, date of birth and phone number so that we can contact you to
       schedule this assistance.

     21. How can I get an "1 Voted" sticker if l vote by mail?

     • Visit any ballot center(Sp://www.locations.maricop .v t ).

      22. What should I do if two ballots are mailed to me for the same election?

      If we mailed you two ballots, it is most likely because you updated your voter registration just before the deadline. If your address remained the same,you can use
      either ballot and only the ballot that is received first will be counted and the other will be voided. If you changed your address,the first ballot is voided automatically
      and you must use the second ballot to vote. If you are not sure which is the second ballot, your address is printed on the yellow packet. Use the ballot which notes your
      current address. Alternatively,there is a 15-digit number underneath the bar code on your green envelope. The barcode that ends in "02" is the second ballot. Voting
      twice under the same name is a crime so do not attempt to vote both ballots.

      If your question has not been answered, please call us at(602)506-1511.

Click on Informational Links(informationconnections.asp~c).for access to information provided by other government sites.



                    Subscribe
                    Click here to subscribe to this information.
                         Add Subscrlptlon (https://publlc.govdellvery.com/accounts/AZMARIC/subscribers/nev~?toplc_Id=AZMARIC_692)




  Hours &Locations
     Recorder's Office
     Main Downtown Office
     111 S. Third Ave.
     Phoenix AZ 85003
     Due to COVID-19 our public counter is closed CaII for services
     Hours: 8:00 A.M. - 5:00 P.M. Monday~y.
     Phone:602-506-3535
     T.D.D. 602-506-2348 (hit RJLp~google.c m maps
     ~f &hl=en&geocode=&time=&date=&ttype=&q=111 +S.+Third+Ave,+Phoenix,+AZ&s11=37.0625,-95.677068&sspn=60.417788,109.863281 &ie=UTF8&z=17&iwloc=addrfrom=1)



     Recorder and Elections Dept.
     Southeast Mesa Office
     222 E. Javelina
     Mesa AZ 85270
     Due to COVID-19 our p~~hlic rqunter is closed Call for services.
     Hours'8'00 A M - 5'00 P.M. Monday -Friday
     Phone:602-506-3535
                              Case 2:20-cv-01143-DLR Document 2-2 Filed 06/10/20 Page 62 of 90
  (hip:!/maps.ggggl . m maps?
  ~f c &hI=en&geocode=&time=&date=&ttypg=Rq=222+E.+Javelins,+Mesa,+Arizona+85210&s11=33.44702,-112.077657&ss~n=0.007905,0013411&ie=UTF8&z=17&iwloc=addrfrom=1)



   Elections MCTEC Office
  510 S. Third Ave.
   Phoenix AZ 85003
   Due to COVID-19 our t~ublic counter is closed Cail for services.
   Hours• 8.00 A M - 5:00 P.M. Monday - F i y,
   Phone:602-506-1511
   T.D.D. 602-506-2348(h~3p://ma{~g44g1€C. 9JLm~R~?
       $h en&geocode=&time=&date=&ttme=&a=510+S.+Third+Avenue,+P
  f~- il                                                                                       nix,+Arizona+85003&s11=33.380433,-111.827949&ss n= . 7 110ni3diiRin=i,TF8&z=17&iwloc=addr&om=1).


Recording Kiosks
We have several locations around the valley to serve you. Please visit our KIOSK Info (hops://recorder.maricap~gov/recorder/kiosk.aspx) page for hours and locations


     View Locations(https:l/recorder.marlcopa.gov/recorderlklosk.aspx)




Usability Survey
Please li k       r (hips://www.surveymonkey.com/r/85L58Z~ to take our usability survey.

Social Network

   (https~//twitter com/RecorderFontes). (h~o~'~~www facebook com/AdrianfontesMCR),                                          (hops://www.linkedin.com/company 1 12111 .
   (hops: www.youtube com/channel/UCAU vPszKiHGBri-GjWJUJg).

Newsletter Signup
Stay in the loop! Subscribe to our newsletter.(htt~publi .govdelivery com/accounts/AZMARIC/subscriber/new topic id=AZMARIC 708).
Holiday Schedule
View Our Holiday Schedule
Contact Us
Please visit our contact page(hops://recorder.maricopa.gov/site/contactus.aspx)to get in touch with us.

~g~~hgg(hips://recorder.marico~g v i                           r gister.asRx),to receive email notifications of any future website outages.

Disclaimer
The Maricopa County Recorder's Office presents the information on this web site as a service to the public. We have tried to ensure that the information contained in this
electronic document is accurate. The Recorders Office makes no warranty or guarantee concerning the accuracy or reliability of the content at this site or at other sites to
which we link. Assessing accuracy and reliability of information is the responsibility of the user.

The Recorder's Office shall not be liable for errors contained herein or for any damages in connection with the use of the information contained herein.

 This website is covered under the Maricopa County Privacy~P li~y_(~ios:!/www.marico~gov/124/Site-Terms-Privacy-Policy). Additionally, this site makes use of ~pgl~
~An lytics (hops:/lwww•g~ogle.com/anal i s analytics).



Copyright ~ 2020 Maricopa Camry Recorders Office
   Home(httpsl/recorder.maricoPa~9~~1./About(htqu://recorder.maricop2.gov/site/about.aspx)./R         r(hops://recorder.maricoP~~9~~./~ ~~ ~11Rs://recorder.marico~~a.gov/elections/),/Media
                                                                                                                              lp~$,{~p~gri(h~tos:/hecorder.marico{~gov/site/contactus.as~.~c),
  .(h1(ns://recorder maricop~gov/sRe/mediaevents.asox)./Publications(hens'//recordecme~icooa.gov/siteloublications.asox),/ gH
Case 2:20-cv-01143-DLR Document 2-2 Filed 06/10/20 Page 63 of 90




                            •     •

                    X 1 It
                     Case 2:20-cv-01143-DLR Document 2-2 Filed 06/10/20 Page 64 of 90
6/9/2020                                                        Coronavirus Puts Postal Service in a Deeper Hole -WSJ




                                                                                                                        •
                                                                                                                        '
 This copy is for your personal, non-commercial use only.To order presentation-ready copies for distribution to your colleagues, clients or customers visit
 htt ps://www.djrepri nts.com.
  htYps://www.wsj.com/articles/coro navirus-puts-postal-service-in-a-deepe r-hole-11588958435


BUSINESS

Coronavirus Puts Postal Service in a Deeper
Hole
With mail expected to drop more than 50%,losses will counter any gains from e-commerce packages




A U.S. Postal Service worker in New York City last month.
PHOTO:ANDREW KELLY/REUTERS


By I~ar~l Ziob~~o and 1`Jcrtalre ~r2c~r°ev~5~
U pdated May 8,2020155 pm ET

More packages won't be enough to of~'set the steep decline in mail, U.S.Postal Service officials
said Friday, as they made another plea for federal funding in the face of $22 billion in projected
losses due to the coronavirus pandemic.


https://www.wsj.com/articles/coronavirus-puts-postal-service-in-a-deeper-hole-11588958435                                                                     1/4
                   Case 2:20-cv-01143-DLR Document 2-2 Filed 06/10/20 Page 65 of 90
6/9/2020                                                Coronavirus Puts Postal Service in a Deeper Hole -WSJ

The Postal Service is petitioning Congress for up to $75 billion in funding to of~'set losses,
modernize operations and for additional borrowing capacity. The agency received a $10 billion
Treasury loan in the first coronavirus stimulus bill. President Trump has said he wouldn't
authorize the loan unless the Postal Service raises the rates it charges to deliver packages for
customers like Amazon.com Inc.

The pandemic has caused a spike in online shopping that is boosting the Postal Service's
package business. But mail, which is the agency's more profitable segment,has suf~'ered
significant declines, and officials project that volume will fall more than 50%over the nextfew
months, according to people familiar with the matter.

That decline is straining the troubled agency's finances even further.

"The stark reality is that the pandemic will cause meaningful near term and long term
implications from the steep decline in revenue we will suffer this year and in the coming years
that endanger our ability to fulfill our universal service mission absent congressional
intervention," said Megan Brennan,the outgoing postmaster general, on Friday during a
 meeting of the agency's governing board.

Providing emergency aid to the Postal Service is a priority for House Speaker Nancy Pelosi(D.,
Calif.) in the next round of coronavirus legislation she is writing, and support for the agency
also has bipartisan support in the Senate.

Sens. Dianne Feinstein (D., Cali£) and Susan Collins (R., Maine), with eight other senators from
both parties, wrote to Senate leadership on Thursday, asking for more funding for the agency.




"Emergency funding, additional borrowing authority, and debt forgiveness are necessary to
help shore up the agency's finances and help it survive the current national crisis," the senators
wrote.

 Still, aid for the Postal Service faces resistance from some GOP lawmakers who are wary about
 spending more money and adding to the nation's deficit, including Senate Majority Leader
 Mitch McConnell(R., Ky.), who has questioned the need for future spending bills.



https://www.wsj.com/articles/coronavirus-puts-postal-service-in-a-deeper-hole-11588958435                       2~4
                   Case 2:20-cv-01143-DLR Document 2-2 Filed 06/10/20 Page 66 of 90
6/9/2020                                                 Coronavirus Puts Postal Service in a Deeper Hole -WSJ


 U NDERSTANDING CORONAVIRUS

      The Latest on Coronavirus and Business

      ~/Vhat to Know About Coronavirus ; en Espanol

      Tracking: Coronavirus Case Counts




On Friday,the Republican members of the House Committee on Oversight and Reform sent a
letter to Ms. Brennan requesting that she send the panel a sustainable,long-term business plan
that was promised more a year ago

The impact ofthe pandemic wasn't fully reflected in the Postal Services'latest quarterly report,
which showed revenue up 2% to $17.8 billion for the three months ended March 31.

Package revenue rose 7.1% during that period on a late spike in online orders during the last half
of March when stay-at-home orders took effect. Large customers,like Amazon.com,FedEx
Corp. and United Parcel Service Inc., that had been using the Postal Service less often to help
deliver packages to residences temporarily reversed that plan due to the increased package
volume and capacity constraints in their own networks.

First-class mail revenue rose 1.4% in the March quarter, helped by an increase in mailing tied to
the U.S. Census.

The Postal Service's loss widened to $4.5 billion for the period, more than double the $2 billion
loss a year ago. Excluding uncontrollable expenses,the loss was $792 million, down slightly
from a year earlier.




While online shopping is expected to remain high,the Postal Service expects that is likely going
to plateau and later decline due to the weakened U.S. economy, where unemployment has
spiked to nearly 15%.

Ms. Brennan is retiring next month,and will be succeeded by Louis DeJoy, who grew New Breed
Logistics Inc., a North Carolina transportation company,into a larger logistics enterprise that
was sold to XPO Logistics Inc.in 2014.



https:!/www.wsj.com/articles/coronavirus-puts-postal-service-in-a-deeper-hole-11588958435                        3!4
                      Case 2:20-cv-01143-DLR Document 2-2 Filed 06/10/20 Page 67 of 90
6/9/2020                                                        Coronavirus Puts Postal Service in a Deeper Hole -WSJ


STAY INFORMED


Get a coronavirus briefing six days a week,and a weekly Health newsletter once the crisis abates:
Sign up here.



Write to Paul Ziobro at Paul.Ziobro@wsj.com and Natalie Andrews at
Natalie.Andrews@wsj.com




  Copyright C` 2020 Dow Jones &Company,Inc. All Rights Reserved

  This copy is for your personal, non-commercial use only.Toorder presentation-ready copies for distribution to your colleagues,clients or customers visit
  https://www.djrepri nts.com.




https://www.wsj.com/articles/coronavirus-puts-postal-service-in-a-deeper-hole-11588958435                                                                    4/4
Case 2:20-cv-01143-DLR Document 2-2 Filed 06/10/20 Page 68 of 90




                            •     •

                    X 1 It
                          Case 2:20-cv-01143-DLR Document 2-2 Filed 06/10/20 Page 69 of 90
6/5/2020                                                 Coronavirus: Postal Service financial stress might threaten voter turnout




    POLITICS


    Postal Service's financial stress might hurt its ability
    to handle large volume of mail-in ballots
    PUBLISHED FRI, MAY 22 2020.7:00 AM EDT                             UPDATED FRI, MAY 22 2020.7:19 AM EDT



                 Yelena Dzhanova
                  R!`ELEP~A~2ZFdlahEC}ll.~




    SHARE                       III


    L._       -._:.~.:.                          -..:.         -. :.       _ _.:   -.. -   ----                                      1   _ . :i




     KEY POINTS
           As the coronavirus pandemic forces adjustments in 2020 races,some states
           worry that financial disruptions at the U.S. Postal Service may lead to decreased
           voter turnout in the general election.


           Several states have begun to expand vote-by-mail services for Americans to
           safely participate in the November election.


           If the USPS continues to endure financial stress, there are concerns that it may
           iivi u@ 8ifi'iiE if3 ~#c~~~~~~y C3~~`,~f O::< <~~ ~k~n,~~tcr„I r~nclarir~^ ht t~~ mail_in h~allr~i'c fnr

           the election.




https://www.cnbc.com/2020/05/22/coronavirus-postal-service-financial-stress-might-threaten-voter-turnout.html                                     1/15
                    Case 2:20-cv-01143-DLR Document 2-2 Filed 06/10/20 Page 70 of 90
6/5/2020                                           Coronavirus: Postal Service financial stress might threaten voter turnout




    pandemic on April 30,2020 in New York City. COVID-19 has spread to most countries around the world, claiming over 230,000
    lives with over 3.2 million cases.
    Alexi Rosenfeld ~ Getty Images




    As the coronavirus pandemic forces adjustments in 2020 races,some states worry that
    financial disruptions at the U.S. Postal Service may lead to decreased voter turnout in
    the general election.

    More than a dozen states ~r~ ~Ir~~~y~r~p~~i~~ ~`~~ t~~ I°~~~~~~~b~r ~~~~~i~~~, with the
    anticipation that more voters will choose mail-in ballots over in-person voting. Ifthe
    USPS continues to endure financial stress, there are concerns that it may not be able to
    effectively carry out the expected onslaught ofmail-in ballots for the election.


    "The Office ofthe Secretary ofState has become increasingly concerned about the
    declining revenue ofthe United States Postal Service," said Kylee Zabel,
    communications director at the Washington state election agency."Ifthe USPS
    diminishes, or interruptions in mail service occur, every single state will have to
     mitigate the impacts to their by-mail voters." Washington state is one offive that
    conduct voting entirely by mail.



https://www.cnbc.com/2020/05/22/coronavirus-postal-service-financial-stress-might-threaten-voter-turnout.html                   2/15
                    Case 2:20-cv-01143-DLR Document 2-2 Filed 06/10/20 Page 71 of 90
6/5/2020                                          Coronavirus: Postal Service financial stress might threaten voter turnout

    Hawaii, which also conducts all-mail voting, worries that the pandemic might "affect
    our timeline in mailing and receiving ballots," said Nedielyn Bueno, head ofvoter
    services in the state's Office of Elections."We are in contact with our
    local USPS representatives and our federal partners to stay informed ofany shift in
    postal service."

    Other states told CNBC they regularly touch base with their local USPS offices for
    updates.

   "We are continuing to follow that situation and will address any issues with mail service
   as it regards elections, should they arise," said Kristen Muszynski, director of
    communications at the Maine Department ofthe Secretary ofState.

    In Rhode Island,the Board of Election is "in regular contact" with the local postmaster,
    informing the office of"large mailings," according to deputy director ofelections
    Miguel Nunez.


    "We have also requested that[they] make us aware ofany local service interruptions
    that could potentially delay the return ofballots to us from voters," Nunez told CNBC.

    The USPS,in a statement,emphasized its partnerships at the local, county and state
    levels.

    "As we anticipate that many voters may choose to use the mail to participate in the
    upcoming elections due to the impacts ofthe COVID-19 pandemic, we are conducting
    and will continue to proactively conduct outreach with state and local election officials
    and Secretaries ofState so that they can make informed decisions and educate the
    public about what they can expect when using the mail to vote," said USPS public
    relations manager David Partenheimer.


     LISPS under duress
    The LISPS has not had a profit since 2006,according to a 2014 ~~ p~r~ c~~~ t~~ ~g~r~~~r's
    f ~~~~~. Between then and March 2020,the LISPS reported more than $83 billion in
      ~~

https://www.cnbc.com/2020/05/22/coronavirus-postal-service-financial-stress-might-threaten-voter-turnout.html                 3/15
                    Case 2:20-cv-01143-DLR Document 2-2 Filed 06/10/20 Page 72 of 90
6/5/2020                                          Coronavirus: Postal Service financial stress might threaten voter turnout

    One big reason for its shortfall has been the requirement that the USPS prefund health
    benefits for its workers, ~ Zf~~ ~ ~I~~~ analysis said. Other employee-related expenses,
    such as worker benefits,fluctuate from year to year based on "changes in actuarial
    assumptions,such as interest and inflation rates, and employee and retiree
    demographics," as the USPS said in its 2019 annual report.

    The coronavirus has exacerbated the Postal Service's financial strain.

    When the pandemic hit, mail volume fell by nearly a third, Postmaster General Megan
    Brennan said, because distressed businesses cut back on sending advertisements or
    catalogs.

    Some lawmakers have pushed for a bailout or additional funding in the next coronavirus
    stimulus package. Senate Republicans, however, are se~ti~a~ ~~~t the ~S~S r~~~d~
    ~~ ~~~~ss~€~~~~I ~~d, The Washington Post reported.

    Under the ~ triPl~~~t ~c~r~r~~~ir~~ s~~~~I~~ ~~k~~e passed in March, Congress
    authorized the Treasury Department to give a $10 billion loan to the USPS. But
    President ~~~~~~c~ ~r . ~ in late April threatened to withhold that loan unless the USPS
    raised rates for Internet companies like C~~~~a~~ ,which Trump says is responsible for
    the collapsing USPS.

    Overwhelmed by the strain from the pandemic,the government-run postal service in
    April predicted it would rr~ c~~~ c~~' n~c~~~~r by September. Brennan,speaking to
    members ofthe House Oversight and Reform Committee,said the USPS is positioned
    to lose $13 billion because ofthe pandemic and more than $54 billion over the next
    decade.

    The issue has caught the attention ofprominent Democrats,including Sens. ~~~~~~
    ~~~d~~~ and ~~~~~.b~~h I~.r~~~, who have urged Congress to allocate money to the
    Postal Service in the next round ofstimulus relief.

    "Without reliefor intervention,the United States Postal Service will not be able to
    sustain itselffor the long term, which means it will not be able to deliver mail and
     narkavPc to 1 F(1 million ar~r~rPccPc all nvPr the rrnintrv_" 4an~Prc wrntP in an Pmail to
       ~~              -


https://www.cnbc.com/2020/05/22/coronavirus-postal-service-financial-stress-might-threaten-voter-tumout.html                  4/15
                    Case 2:20-cv-01143-DLR Document 2-2 Filed 06/10/20 Page 73 of 90
6/5/2020                                          Coronavirus: Postal Service financial stress might threaten voter turnout

    Predicting voter turnout
    The financial strain "could affect its ability to meet payroll, purchase gasoline, maintain
    vehicles and provide reliable service," said James O'Rourke, professor of management
    at the University of Notre Dame.

    These are factors that some experts say could also lead to a decline in voter turnout in
    the general election as more states begin to rally around mail-in ballots.

    Several states have begun planning for and expanding vote-by-mail measures to
    decrease the risk ofspreading the coronavirus.

    Earlier this month, California Gov. Gavin Newsom signed an executive order allowing
    ~I~ ~~~~~st~~~~ ~c~~~~°s ~~~ t .~ ~t~t~ t~ r~~~~v~ a ~~~~~~-~~ b~~~~t ~'c~r l~~ve~~~E~~r9s ~1~~t~~~. And
    on Tuesday, Michigan Secretary ofState Jocelyn Benson said every registered voter will
    receive an application for an absentee ballot for the general election.

    Connecticut is also mailing out absentee ballot applications, including postage-paid
    return."This plan will allow a larger number ofvoters to vote by absentee ballot than
    ever before, and do it at no cost to the towns or the voters," the office ofSecretary of
    State Denise Merrill said.

    The District of Columbia and 34 states, including five that conduct all-mail voting, use
    no-excuse absentee voting, according to the ~i~~~~is~.~ 1~~~~~.~~ ~~~~~~~~~~~~ ~~~t~t~
     ~,~~~~~~t~~es.

     But Americans should not worry about missing mail, even with the added challenges
     brought on by the pandemic,the USPS said.

    "The Postal Service has continued and will continue to serve its customers during the
    COVID-19 pandemic through the delivery of not only Election Mail, but also medicine,
     essential consumer staples, benefits checks, and important information," USPS
     ~g~k~~YPrcQn P~rt~~l~Pit~Pr tc~lc~ C;N~(~,

     At the same time,the USPS"recommends that election officials use First-Class Mail
     r~~tir ns-~ tv+nvliw~c n~nn4i.~are mntcve nln r+e rlea~+r+nr del ~e v~v ~n~~~tn~ t~ c~~tn rn                 nr~~ tint ~~~tnrn mni~

           m~




https://www.cnbc.com/2020/05/22/coronavirus-postal-service-financial-stress-might-threaten-voter-turnout.html                              5/15
                    Case 2:20-cv-01143-DLR Document 2-2 Filed 06/10/20 Page 74 of 90
6/5/2020                                          Coronavirus: Postal Service financial stress might threaten voter turnout

    their completed ballots at least 1 week before the due date to account for any
    unforeseen events or weather issues."

    But the concern that some Americans might not get to cast a ballot this November still
    exists.

    Rural communities might have the highest risk oflow voter turnout, according to Betsy
    Huber, president ofthe National Grange, a nonprofit that advocates for support and
    equality for rural parts ofthe country.

    Unlike other mail services, the USPS delivers to every ZIP code in the United States, a
    press release from the National Grange said,"leveling the playing field"for people in
    rural homes who often rely on their mail for connection.




     A United States Postal Service CUSPS)worker works in the rain in Manhattan during the outbreak of the coronavirus disease
    (COViD-19)in New York, April 13,2020.
     Andrew Kelly /Reuters




    "Sending mail in rural areas is more difficult than urban areas where there are multiple
    m ail~n~rr~c rPar~i~s~ as~ailah~r~ to r~Princit maid "u„t,Pr r~l~ r.rrRr




https://www.cnbc.com/2020/05/22/coronavirus-postal-service-financial-stress-might-threaten-voter-turnout.html                    6/15
                    Case 2:20-cv-01143-DLR Document 2-2 Filed 06/10/20 Page 75 of 90
6/5/2020                                          Coronavirus: Postal Service financial stress might threaten voter turnout

    As a result, it's generally not worth it financially for private companies like ~'e~ ~~ and
    the ~.7~ited ~ar~el S~rv~c~ to deliver to many ofthese homes."Sparser population means
    more travel distance between delivery points, and between the warehouse and homes.
    Private companies can utilize the USPS for cheaper delivery than they could do
    themselves," Huber noted.

    The USPS might be able to save some money by closing small or little-used post offices
    and eliminate Saturday deliveries, Notre Dame's O'Rourke said, but a move like this is
    likely to affect those voters living in rural areas.

    There is evidence to suggest that people who vote by mail tend to be "older,
    housebound,live in rural areas, or do not have access to transportation permitting them
    to vote at a polling station in person," O'Rourke said. These factors make them
    particularly vulnerable to forgoing in-person voting, especially now with the additional
    threat ofcontracting the coronavirus looming over them.

    At the same time, a damaged USPS system can also lead to difficulty for candidates to
    get out their names, according to Jacob Neiheisel, associate professor of political
    science at the University at Buffalo.

    "Candidates for public office still rely heavily on campaign mailers as a key part of
    their get-out-the-vote efforts," Neiheisel said."Get-out-the-vote efforts are
    positively correlated with voter turnout, and without the ability to get their message out
    or remind voters to turn in their ballots, many campaigns are going to be rendered less
    effective than they might otherwise have been in the event that the USPS experiences
    delays or service outages."

    For candidates running for local offices, cost is a major factor when it comes to
    advertising their campaigns,so television ads,for example,"may make less sense or be
    cost-prohibitive for them," Neiheisel said.

    But even ifcandidates get their message out successfully using the mail, voters might
    see a delay down the line when it comes to receiving their ballots.

    "TTnrPlial,lP_ intPrn~r~tPr~ mail cPrvi~P wrn~lr~ ~a»cP arlrlitinnal r~Pla~~c and nnccihly



https://www.cnbc.com/2020/05/22/coronavirus-postal-service-financial-stress-might-threaten-voter-tumout.html                  7/15
                      Case 2:20-cv-01143-DLR Document 2-2 Filed 06/10/20 Page 76 of 90
6/5/2020                                           Coronavirus: Postal Service financial stress might threaten voter turnout

    Grange's Huber said.




    TRENDING NOW

                             JC Penney announces 154 stores set to close this summer. Here's a map.
      ~~~'i~ l a~?,'T -
     - _'*orttiasr~i


    'mom   --- _..1      `




                             Jim Cramer: The pandemic iea io =one or the greaiest weaiih iransTers in i~isfery'
           .a




https://www.cnbc.com/2020/05/22/coronavirus-postal-service-financial-stress-might-threaten-voter-turnout.html                  8/15
                      Case 2:20-cv-01143-DLR Document 2-2 Filed 06/10/20 Page 77 of 90
6/5/2020                                          Coronavirus: Postal Service financial stress might threaten voter turnout

                ~~         :~




   .-~         ~ ~ ~ -~-        May sees biggest jobs increase ever of 2.5 million as economy starts to recover
                                from coronavirus
                     a



      ', ,                      Dow rallies 1,000 points for the first time since early April amid historic jobs
                                surge




                                                                                                                        Sponsored Links by Taboola



           ~                     ~',




    Firscar~Ce Daily




           •    •                  '~   ~

    E~~~




     MORE FROM CNBC                                                             FROM THE WEB

     walked around                                                              There Is a Reason Why Residents of
    New York the                                                                Seattle Are Wearing This Mask
    morning after the
    city erupted in                                                              F~rnva ~IBkr ~Q2lr

    protests. Here's
    what 1 saw
                                                                                Sawy Seniors Are Ditching Car



https://www.cnbc.com/2020/05/22/coronavirus-postal-service-financial-stress-might-threaten-voter-turnout.html                                        9/15
                    Case 2:20-cv-01143-DLR Document 2-2 Filed 06/10/20 Page 78 of 90
6/5/2020                                          Coronavirus: Postal Service financial stress might threaten voter turnout

                                                                                National Penny
    Next coronavirus
    stimulus bill will be
    the `final' one,                                                            7 Discounts Seniors Only Get If They
    Mitch McConnell                                                             Ask
    says
                                                                                Senior Discounts USA

    Ponzi scheme king                                                                                                         by Taboola
    Bernie Madoff
    denied
    compassionate
    prison release by
    federal judge


    `It's not investing'
    — Cramer issues a
    warning to young
    people day trading
    in speculative
    stocks


   'Domination':
   Trump thanks self
   i n tweet,takes
   credit for curbing
   DC, Minnesota
   protests over
   George Floy...


    Dr. Anthony Fauci
    says there's a
    chance
    coronavirus
    vaccine may not
    provide immunity
    for very long



     MORE IN POLITICS
           ,~
https://www.cnbc.com/2020/05/22/coronavirus-postal-service-financial-stress-might-threaten-voter-turnout.htm                               10/15
                           Case 2:20-cv-01143-DLR Document 2-2 Filed 06/10/20 Page 79 of 90
6/5/2020                                                               Coronavirus: Postal Service financial stress might threaten voter turnout


    Pentagon post,slams Esper for
    ~wlw .w TM~ ~r~~r+ w~+wiw wry

    A manda ?Macias




            Pentagon official
            walks back Trump
            claim that top...
            am~naa vtacsas

     Democrats plan to introduce police reform bill on Monday, Nancy Pelosi says


     Y......7. SD......,... 6. '1M   L8 P460OC     A64.A



     Michael Flynn transcripts released, calls with Russian diplomat detailed



    Op-ed: Biden's campaign is at risk of going from one mistake to another - he needs
    a better message
     H..0... 7,`H7:..   ...8: tr.... ..F AT ,...,.. Y4....... ~9w   usletl~C   wT_/9




     FROM THE WEB                                                                                                                                  by Taboola




    Seniors With No Life Insurance
    Are in For a Big Treat in 2020

     Finance DailySponsored


           ~~



https://www.cnbc.com/2020/05/22/coronavirus-postal-service-financial-stress-might-threaten-voter-turnout.html                                                   11/15
                    Case 2:20-cv-01143-DLR Document 2-2 Filed 06/10/20 Page 80 of 90
6/5/2020                                           Coronavirus: Postal Service financial stress might threaten voter turnout




            Seattle,
            Washington:
            Notice For Cars...
             Autolnsurance.com5ponsored



     People Born 1948-1979 With No Life Insurance Are In For A Treat This June



     Forget Prescription Hearing Aids Use This Instead



     Legend Who Bought Apple at $1.42, Amazon at $48 Says Buy This Now




     FROM THE V1/EB                                                                                                            by Taboola




     Washington Senior Drivers Are
     Upset By This

     Smart Tips DailySponsored




           smo




 https://www.cnbc.com/2020/05/22/coronavirus-postal-service-financial-stress-might-threaten-voter-turnout.html                              12/15
                    Case 2:20-cv-01143-DLR Document 2-2 Filed 06/10/20 Page 81 of 90
6/5/2020                                         Coronavirus: Postal Service financial stress might threaten voter turnout




           Washington
           Launches New
           Policy For Cars...
           Bili Cruncher5ponsored


     New Senior Apartments in Seattle Are Turning Heads



    Why Is Everybody In Seattle Rushing To Get This $49 Smartwatch?



    Two Green Stocks: A Potential $146 Billion Opportunity




     MORE FROM CNBC
    Stocks making the biggest
    moves in the premarket: JM
    Smucker, Tiffany, Navistar,...
     Peter Schacknow




            11 C     wwrowraw.r:r.■~.
           ~~



https://www.cnbc.com/2020/05/22/coronavirus-postal-service-financial-stress-might-threaten-voter-tumout.htm                  13/15
                   Case 2:20-cv-01143-DLR Document 2-2 Filed 06/10/20 Page 82 of 90
6/5/2020                                          Coronavirus: Postal Service financial stress might threaten voter turnout


           slowly ticking u...
           Berkeley Lovelace Jr.,Nate Rattner



    159 million stimulus checks have been sent. What to do if you still haven't received
    yours


    Meet the newest multibillionaire: Nikola's founder is now worth $4.6 billion after
    IPO


    Read the email Tim Cook sent to Apple employees about George Floyd




    ~1i~


    Subscribe to CNBC PRO                                                               Licensing &Reprints
    CNBC Councils                                                                       Supply Chain Values
    Advertise With Us                                                                   Join the CNBC Panel
    Digital Products                                                                    News Releases
    Closed Captioning                                                                   Corrections
    About CNBC                                                                          Internships
    Site Map                                                                            Podcasts
    AdChoices                                                                           Careers
    Help                                                                                Contact



                                                 f ~/` in Oo' O ~ 1

     News Tips
     Got a confidential news tip? We want to hear from you.


      ~~►I                    I~                                       D                                    O                 ME 1
                                                                  W ei`-,~ . . .~ . ~                       N8C TV


https://www.cnbc.com/2020/05/22/coronavirus-postal-service-financial-stress-might-threaten-voter-turnout.html                        14/16
                   Case 2:20-cv-01143-DLR Document 2-2 Filed 06/10/20 Page 83 of 90
6/5/2020                                           Coronavirus: Postal Service financial stress might threaten voter turnout

    _~ CNBC Newsletters
    Sign up for free newsletters and get more CNBC delivered to your inbox


                                                                    SIGN UP NOW




    Privacy Policy

    Do Not Sell My Personal Information

    Terms of Service




    Market Data Terms of Use and Disclaimers




      ~~~I                    ~                                      ~                                       ~                 _
                            M ARKETS                              WATCHLIS?                                 - 'dAC TV          MENU


https://www.cnbc.com/2020/05/22/coronavirus-postal-service-financial-stress-might-threaten-voter-turnout.html                         15118
Case 2:20-cv-01143-DLR Document 2-2 Filed 06/10/20 Page 84 of 90




                            •     •

                    X 1 It
       Case 2:20-cv-01143-DLR Document 2-2 Filed 06/10/20 Page 85 of 90




                                              ~'     -~            "~-         a

                                       '
                                       ;'~U'r"y ~-        _   _



                                            April 9, 2020



The Honorable Tammy L. Whitcomb
Inspector General
Office ofInspector General
U.S. Postal Service
1735 N. Lynn Street
Arlington, VA 22209


Dear Inspector General Whitcomb:

 We are writing to urge you to investigate numerous reports of absentee ballots not being
 delivered in a timely manner for the Wisconsin primary election held on Tuesday, April 7th. In
 light ofthe COVID-19 pandemic, there was an unprecedented increase in requests for absentee
 ballots, as more and more voters sought to comply with public health guidance and avoid
 potential risk to their health by avoiding in-person voting. The United States Postal Service
(LISPS)in short, had an outsized role in ensuring Wisconsinites could safely exercise the right to
 vote and participate in our democracy.

 Unfortunately, there have been numerous accounts from the state that LISPS failed to fulfill that
 critical function for some voters. According to an April 8th report by the Milwaukee Journal
 Sentinel and the account of a state legislator, three tubs of absentee ballots from Appleton and
 Oshkosh were discovered in USPS's Milwaukee processing center after polls closed on
 Tuesday.l In addition, the City of Milwaukee Election Commission has requested that LISPS
 investigate the failure of batches of absentee ballots requested on March 22nd and 23nd to be
 delivered to voters. Finally, the Village ofFox Point reports that LISPS returned to them
 multiple batches of unsent absentee ballots and they were unable to obtain an explanation from
 their local post office as to why they were not delivered to the voters who requested them.

 We are concerned there may be more examples, and request that you promptly open an
 investigation to determine the cause ofthese failures, which appear to have disenfranchised
 many Wisconsin voters. As the COVID-19 crisis continues and as more voters are likely to

'Patrick Marley, Alison Dirr and Mary Spicuzza,"Wisconsin is discovering problems with absentee ballots,
including hundreds that were never delivered," Milwaukee Journal Sentinel, April 8, 2020, available at
www isonline com/stormsnews/politics/elections/2020/04/08/wisconsin-election-3-tubs-ballots-found-mail-
processin g-center/2971078001/.
      Case 2:20-cv-01143-DLR Document 2-2 Filed 06/10/20 Page 86 of 90




request to vote by mail where available, this year's forthcoming elections will require that
USPS's existing vote-by-mail procedures are strictly and effectively followed. It is critical that
you quickly identify what has gone wrong and propose solutions that USPS can swiftly
implement.



                                      Sincerely,




                   '_                                               11~
`
~ ~'amm~ Baldwin                                                    Ron o nson
United States Senator                                               United States Senator
Case 2:20-cv-01143-DLR Document 2-2 Filed 06/10/20 Page 87 of 90




                            •     •

                    X 1 It
Case 2:20-cv-01143-DLR Document 2-2 Filed 06/10/20 Page 88 of 90
       Case 2:20-cv-01143-DLR Document 2-2 Filed 06/10/20 Page 89 of 90


                                ARIZONA SECRETARY OFSTATE
                            2019 ELECTIONS PROCEDURES MANUAL

A.R.S. ~ 16-549(D).

       V.    CHALLENGES TO EARLY BALLOTS

Challenges to early ballots must be submitted prior to the opening of the early ballot affidavit
envelope. Challenges received after the affidavit envelope containing the ballot has been opened
may be summarily denied as untimely.

Written challenges to voted early ballots shall be given immediately to an early voting election
board or other officer in charge of elections. If the written challenge contains at least one of the
grounds listed in A.R.S. § 16-591, the board or officer shall, within 24 hours, send the following
by first class mail to the challenged voter:
   •    Notice ofthe challenge;
   •    A copy ofthe written challenge; and
   •    The time and place at which the voter may appear to defend the challenge.

The notice must be sent to the mailing address shown on the voter's request for the ballot-by-
mail. If no address is provided, the notice may be sent to the mailing address on the registration
rolls.

Notice must also be sent to:
   •    The challenger at the address provided on the challenge; and
   •    The county chairperson ofeach political party represented on the ballot.

The early voting election board shall meet to hear the challenge at the time specified, but:
   •    Not earlier than 96 hours after the notice is mailed, or not earlier than 48 hours after
        delivery ifthe notice is delivered by overnight or hand delivery; and
   •    Not later than 5:00 p.m. on the Monday following the election.

The early election board or other officer in charge of early ballot processing is not required to
provide a notice if the written challenge is untimely or fails to set forth at least one of the
grounds listed in A.R.S. S 16-591 as a basis for the challenge.

A.R.S. § 16-552; A.R.S. ~ 16-594.

       VI.   PROCESSING AND TABULATING EARLY BALLOTS

The following procedures for processing early ballots shall be followed, unless the Secretary of
State has granted a jurisdiction permission to use another method otherwise consistent with
a~p?icabie ?aw. ,4 j~ar~s~iction Wish?ng to deviate from these instructions mast make ~ r~glaest in
writing no later than 90 days prior to the election for which the exception is requested.


                                                                                          ~,:~ ~, ~; ~ 65
      Case 2:20-cv-01143-DLR Document 2-2 Filed 06/10/20 Page 90 of 90

                                ARIZONA SECRETARY OFSTATE
                            2019 ELECTIONS PROCEDURES MANUAL

        A. County Recorder Signature Verification

Upon receipt of the return envelope with an early ballot and completed affidavit, a County
Recorder or other officer in charge of elections shall compare the signature on the affidavit with
the voter's signature in the voter's registration record. In addition to the voter registration form,
the County Recorder should also consult additional known signatures from other official election
documents in the voter's registration record, such as signature rosters or early ballot/PEVL
request forms, in determining whether the signature on the early ballot affidavit was made by the
same person who is registered to vote.

If satisfied that the signatures were made by the same person, the County Recorder shall place a
distinguishing mark on the unopened affidavit envelope to indicate that the signature is sufficient
and safely keep the early ballot and affidavit (unopened in the return envelope) until they are
transferred to the officer in charge of elections for further processing and tabulation.

If not satisfied that the signatures were made by the same person or if the early ballot affidavit is
missing a signature, the County Recorder shall make a reasonable and meaningful attempt to
contact the voter via mail, phone, text message, and/or email, notify the voter of the inconsistent
signature, and allow the voter to provide, correct, or confirm the signature. The County Recorder
shall attempt to contact the voter as soon as practicable using any contact information available
in the voter's record and any other source reasonably available to the County Recorder.

Voters must be permitted to correct or confirm an inconsistent or missing signature until 5:00
p.m. on the fifth business day after a primary, general, or special election that includes a federal
office or the third business day after any other election. For the purposes of determining the
applicable signature cure deadline: (i) the PPE is considered a federal election; and (ii) for
counties that operate under afour-day workweek, only days on which the applicable county
office is open for business are considered "business days."

All early ballots, including ballots-by-mail and those cast in-person at an on-site early voting
location, emergency voting center, or through a special election board must be signature-verified
by the County Recorder. However, because voters who cast an early ballot in-person at an on-
site early voting location, emergency voting center, or through a special election board must
show identification prior to receiving a ballot, early ballots cast in-person should generally not be
invalidated based solely on an allegedly inconsistent signature absent other evidence that the
signatures were not made by the same person. After verifying an in-person early ballot, a County
Recorder may update the signature in a voter's record by scanning the voter's affidavit signature
and uploading the signature image to the voter's record.

A.R.S. § 16-550(A); A.RS. S 16-552(B); Settlement Agreement at 3, Navajo Nation v. Hobbs,
No. CV2018-08329, ECF No. 44-2(D. Ariz. August 6, 2019).

       B. Early Ballot Board Responsibilities

The Board of Supervisors or officer in charge of elections shall appoint one or more early ballot

                                                                                          .~~~~ ~ 66
